THE STATE OF SOUTH CAROLINA
                In The Supreme Court

   The State, Respondent,

   v.

   Wallace Steve Perry, Petitioner.

   Appellate Case No. 2017-001965



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



               Appeal from Greenville County
            Edward W. Miller, Circuit Court Judge


                    Opinion No. 27963
          Heard March 6, 2019 – Filed May 6, 2020


                         REVERSED


   Kerri Rupert, Murphy & Grantland, P.A., of Columbia;
   Chief Appellate Defender Robert Michael Dudek, of
   Columbia, for Petitioner.

   Attorney General Alan McCrory Wilson, Senior Assistant
   Deputy Attorney General John Benjamin Aplin, and
   Assistant Attorney General Vann Henry Gunter Jr., all of
   Columbia; Solicitor William Walter Wilkins III, of
   Greenville, for Respondent.
JUSTICE FEW: Wallace Steve Perry was convicted on two counts of criminal
sexual conduct (CSC) with a minor in the first degree and two counts of CSC with a
minor in the second degree for sexually assaulting two of his biological daughters.
We find the trial court erred by not excluding under Rule 404(b) the testimony of
Perry's stepdaughter that Perry also sexually assaulted her more than twenty years
earlier. We reverse and remand for a new trial.

      I.     Facts and Procedural History

In 1993, Perry met and began dating Laura Jones. Perry and Jones never married,
but had two sets of twins together. Daughter One and Daughter Two were born in
1994. Daughter Three and a son were born in 1996. Perry and Jones separated in
2000, and agreed Perry would have visitation with the children on weekends. In
2012, Daughter Three told Jones that Perry sexually assaulted her during visitation.
Daughter Two then told Jones that Perry also sexually assaulted her.

             A.     Daughter Two's and Daughter Three's Testimony

Daughter Two testified at trial that after Perry and Jones separated, Perry moved into
a three-bedroom apartment. She shared a bedroom in the apartment with her sisters.
Daughter Two testified Perry first sexually assaulted her when she was between five
and seven years old. When asked about the first incident, Daughter Two stated she
was on Perry's bed watching television when he entered the room, lay down next to
her, and digitally penetrated her vagina. After the first incident, Perry began sexually
assaulting her almost every weekend during visitation. She testified that around 5:00
or 6:00 a.m. on Saturday and Sunday mornings, Perry would get in the bed she
shared with her sisters and digitally penetrate her. She testified the assaults generally
involved the use of physical force. Specifically, she testified, "He'd lay in the bed.
I would try to pull away from him, but he would grab me with a tighter force so I
couldn't get away." She also testified Perry committed oral sexual assault on her on
two occasions. The first instance occurred after she fell asleep in a chair watching a
movie with her brother and sisters. The second instance occurred in the bedroom
she shared with her sisters. She testified Perry said if she told anyone about what
happened, she "would get in just as much trouble as he would" and she would be
taken away from Jones. Daughter Two stated Perry stopped sexually assaulting her
when she was about sixteen years old, and she told Jones about it shortly after
Daughter Three did.

Daughter Three testified Perry began sexually assaulting her when she was
approximately ten or eleven years old. She testified Perry would come into the
bedroom around 5:00 or 6:00 a.m. and get in bed with them. She testified Perry
digitally penetrated her vagina on five occasions, but the assaults did not progress
beyond digital penetration and did not involve any use of physical force. She
testified Perry stopped assaulting her before she reached the age of twelve. After it
ended, Daughter Three continued visiting Perry on weekends until she told Jones
about it when she was around sixteen. Daughter Three explained she waited to tell
Jones because Perry said if she ever told anyone she would get in trouble, and she
would be taken away from Jones.

             B.    Stepdaughter's Testimony

Prior to Perry's trial, the State made a motion to admit the testimony of Perry's
stepdaughter from an earlier marriage that Perry sexually assaulted her twenty-two
to twenty-seven years earlier. The State argued the trial court should not exclude
the stepdaughter's testimony under Rule 404(b) of the South Carolina Rules of
Evidence because it fit the "common scheme or plan" exception. See Rule 404(b),
SCRE ("Evidence of other crimes, wrongs, or acts . . . may . . . be admissible to
show . . . the existence of a common scheme or plan . . . .").

During the pre-trial hearing, the stepdaughter testified that when she was nine years
old, Perry entered her room during the night and digitally penetrated her vagina.
According to the stepdaughter, Perry continued to sexually assault her periodically
over the next four years, and she estimated he digitally penetrated her about twenty
times. She testified that on one occasion, Perry assaulted her in the bathtub while
her mother was at work. She stated she did not tell anyone because Perry threatened
her. She testified, "I was told my mom wouldn't believe me and if I said anything
he would make me out to be a liar and then he would hurt my family." The
stepdaughter finally told her mother when she was fourteen, and they reported the
crimes to authorities shortly afterward. Perry was not charged for sexually
assaulting his stepdaughter.

Perry objected to the testimony of his stepdaughter, arguing it should be excluded
under Rule 404(b) and did not fit the common scheme or plan exception. The trial
court initially reserved ruling on the issue. Later during trial, the court indicated it
was inclined to allow the stepdaughter to testify. Perry again objected on the basis
of Rule 404(b). The trial court ruled the stepdaughter's testimony was admissible
under the common scheme or plan exception.

The jury convicted Perry on all counts, and the trial court sentenced him to thirty
years in prison. The court of appeals affirmed. State v. Perry, 420 S.C. 643, 803
S.E.2d 899 (2017). We granted Perry's petition for a writ of certiorari.

      II.    Analysis

The analysis of the admissibility of the stepdaughter's testimony begins with the
question of relevance. See Rule 402, SCRE ("All relevant evidence is admissible
. . . ."). Evidence is relevant if it has "any tendency to make the existence of any fact
that is of consequence to the determination of the action more probable or less
probable than it would be without the evidence." Rule 401, SCRE. The
stepdaughter's testimony was clearly relevant because if Perry committed similar
acts of sexual abuse against a minor in the past, he was more likely to have done it
this time too.1 However, Rule 402 also provides relevant evidence may be excluded
"as otherwise provided by . . . these rules" or another provision of law.

             A.     Rule 404(b)

Rule 404(b) of the South Carolina Rules of Evidence provides:

             Evidence of other crimes, wrongs, or acts is not admissible
             to prove the character of a person in order to show action
             in conformity therewith. It may, however, be admissible
             to show motive, identity, the existence of a common
             scheme or plan, the absence of mistake or accident, or
             intent.

Rule 404(b), SCRE.

1
   Given the breadth of "Relevant evidence" under Rule 401, SCRE, the
stepdaughter's testimony could be relevant for other purposes. We address in section
II. E. whether the State argues any other purpose for the testimony.
The rule is often stated in terms of "propensity."

             Courts that follow the common-law tradition almost
             unanimously have come to disallow resort by the
             prosecution to any kind of evidence of a defendant's evil
             character to establish a probability of his guilt. . . . The
             State may not show defendant's prior trouble with the law,
             specific criminal acts, or ill name among his neighbors,
             even though such facts might logically be persuasive that
             he is by propensity a probable perpetrator of the crime.

Michelson v. United States, 335 U.S. 469, 475, 69 S. Ct. 213, 218, 93 L. Ed. 168,
173-74 (1948); see also 3 Michael H. Graham, HANDBOOK OF FEDERAL EVIDENCE
§ 404:5 (8th ed. 2018) (stating "evidence of the commission of crimes, wrongs or
other acts by [the defendant] is inadmissible for the purpose of showing a disposition
or propensity to commit crimes"); James F. Dreher, A GUIDE TO EVIDENCE LAW IN
SOUTH CAROLINA 35 (South Carolina Bar 1967) ("It is in criminal cases that the law
must be the most sternly on guard against allowing the doing of an act to be proved
by a propensity to do it."); State v. Fletcher, 379 S.C. 17, 26, 664 S.E.2d 480, 484
(2008) (Toal, C.J., dissenting) (stating "evidence of other crimes, wrongs, or acts is
not admissible for purposes of proving that the defendant possesses a criminal
character or has a propensity to commit the charged crime"). Thus, Rule 404(b)
prevents the State from introducing evidence of a defendant's other crimes for the
purpose of proving his propensity to commit the crime for which he is currently on
trial.

In any criminal case, however, evidence the defendant committed similar criminal
acts has the inherent tendency to show this propensity. In the words of Rule 404(b),
it "prove[s] the character of [the] person" and "shows[s] action in conformity" with
that character. We discussed this tendency in State v. Lyle, 125 S.C. 406, 118 S.E.
803 (1923). We stated, "Proof that a defendant has been guilty of another crime
equally heinous prompts to a ready acceptance of and belief in the prosecution's
theory that he is guilty," and, "Its effect is to predispose the mind of the juror to
believe the prisoner guilty." 125 S.C. at 416, 118 S.E. at 807. We described this
type of evidence as having "the inevitable tendency . . . to raise a legally spurious
presumption of guilt in the minds of the jurors." 125 S.C. at 417, 118 S.E. at 807;
see also 125 S.C. at 420, 118 S.E. at 808 (stating "such evidence strongly tends to
induce the jury to believe that, merely because the defendant was guilty of the former
crimes, he was also guilty of the latter"). Thus, evidence of a defendant's other
crimes serves the prohibited purpose of showing he has a propensity to engage in
criminal behavior.

The question for a trial court, and for this Court on appeal from Perry's conviction,
is whether the evidence also serves some legitimate purpose that is not prohibited by
Rule 404(b). The rule provides examples of legitimate purposes, stating evidence
of other crimes "may, however, be admissible to show motive, identity, the existence
of a common scheme or plan, the absence of mistake or accident, or intent." Rule
404(b), SCRE. To the extent a trial court finds evidence of "other crimes" does serve
these dual purposes, the court must determine whether the evidence has sufficient
probative force for serving the legitimate purpose that the evidence should be
admitted, despite its inherent tendency to serve the improper purpose. This
determination is bound up in the trial court's duty to balance—pursuant to Rule
403—the probative value of the evidence for its legitimate purpose against the unfair
prejudice that results from its tendency to serve the improper purpose. See State v.
Clasby, 385 S.C. 148, 155-56, 682 S.E.2d 892, 896 (2009) ("Even if prior bad act
evidence . . . falls within an exception, it must be excluded if its probative value is
substantially outweighed by the danger of unfair prejudice to the defendant."
(quoting State v. Gaines, 380 S.C. 23, 29, 667 S.E.2d 728, 731 (2008)) (citing Rule
403, SCRE)).

Historically, to justify a finding that evidence of other crimes, wrongs, or acts is
offered for a legitimate purpose, and thus should not be excluded pursuant to Rule
404(b), South Carolina courts have required a logical relevancy or connection
between the other crime and some disputed fact or element of the crime charged.
See, e.g., Gaines, 380 S.C. at 29, 667 S.E.2d at 731 ("To be admissible, the bad act
must logically relate to the crime with which the defendant has been charged.");
State v. Brooks, 341 S.C. 57, 61, 533 S.E.2d 325, 327-28 (2000) ("If the court does
not clearly perceive the connection between the extraneous criminal transaction and
the crime charged, that is, its logical relevancy, the accused should be given the
benefit of the doubt, and the evidence should be rejected." (quoting Lyle, 125 S.C.
at 417, 118 S.E. at 807)).
             B.    State v. Lyle

Our 1923 decision in State v. Lyle is the classic South Carolina case for
understanding the admissibility of a defendant's other crimes. See State v. Anderson,
318 S.C. 395, 403, 458 S.E.2d 56, 60 (Ct. App. 1995) (calling Lyle "the seminal
case" on evidence of other crimes); Rule 404(b), SCRE Note (citing Lyle). Even
after our adoption of the Rules of Evidence in 1995,2 Lyle has been our primary
resource for analyzing Rule 404(b) objections and rulings. See, e.g., State v. Odom,
412 S.C. 253, 260 n.5, 772 S.E.2d 149, 152 n.5 (2015) (relying on Lyle for the
interpretation of Rule 404(b), and stating Lyle "explain[s] the permissible uses of
evidence of prior bad acts"); State v. Cope, 405 S.C. 317, 337, 748 S.E.2d 194, 204
(2013) (relying on Lyle for the interpretation of Rule 404(b)); State v. Nelson, 331
S.C. 1, 9-10 n.11, 501 S.E.2d 716, 720-21 n.11 (1998) (discussing the role of Lyle
in analyzing other crimes and related evidence).

In Lyle, the defendant was charged with issuing a forged check to a bank in the city
of Aiken on January 12, 1922. 125 S.C. at 411, 118 S.E. at 805. At trial, the State
introduced the testimony of five bankers that the defendant committed similar check
forgeries at their banks, two in Aiken on the same day, and three in different cities
in Georgia in the weeks leading up to January 12. 125 S.C. at 413-14, 118 S.E. at
806. The defendant was convicted, and appealed to this Court. 125 S.C. at 411, 118
S.E. at 805.

We began our discussion of the admissibility of evidence of the other crimes with
this observation,

             [The] contention [the evidence is inadmissible] is
             grounded upon the familiar and salutary general rule,
             universally recognized and firmly established in all
             English-speaking countries, that evidence of other distinct
             crimes committed by the accused may not be adduced
             merely to raise an inference or to corroborate the


2
  See Rule 1103(b), SCRE ("These rules shall become effective September 3,
1995.").
             prosecution's theory of the defendant's guilt of the
             particular crime charged.
125 S.C. at 415-16, 118 S.E. at 807.

We then set forth the standard for admissibility of evidence of other crimes:

             Whether evidence of other distinct crimes properly falls
             within any of the recognized exceptions noted is often a
             difficult matter to determine. The acid test is its logical
             relevancy to the particular excepted purpose or purposes
             for which it is sought to be introduced. If it is logically
             pertinent in that it reasonably tends to prove a material fact
             in issue, it is not to be rejected merely because it
             incidentally proves the defendant guilty of another crime.
125 S.C. at 416-17, 118 S.E. at 807.

We then engaged in the "rigid scrutiny" we held was necessary to control "the
dangerous tendency and misleading probative force of this class of evidence." 125
S.C. at 417, 118 S.E. at 807. We explained that evidence of the other forgery crimes
committed in Aiken on the same date as the crime charged was admissible because
the evidence "refuted the defense of an alibi." 125 S.C. at 418, 118 S.E. at 808. We
found this to be a sufficient logical connection between the other Aiken crimes and
the crime charged. "[T]he sole issue of fact in the court below was whether the
defendant was the identical person who uttered the forged check." 125 S.C. at 411,
118 S.E. at 805; see also 125 S.C. at 426, 118 S.E. at 810 (stating "whether defendant
was the person who uttered the forged check" was "the only real issue in the case").
The evidence refuted the defendant's alibi because "the two extraneous [Aiken]
crimes were committed within a few town blocks as to distance, and within a few
minutes, as to time, of the crime charged." 125 S.C. at 418, 118 S.E. at 808.
Referring to the two Aiken bankers who testified the defendant committed similar
crimes in their banks on the same date and near the same time, we stated,

             When they say in substance that they saw this same person
             in Aiken in the immediate vicinity of the crime within a
             few minutes of the time it was committed, and that this
             person was the defendant, Lyle, the relevancy of the
             testimony to the vital issue made is . . . obvious.
125 S.C. at 418, 118 S.E. at 807. We held, "The connection for the purpose of
establishing the identity of the accused under the issue raised as to the alibi we think
is clear. The testimony of [the two Aiken bankers] was therefore properly admitted
upon that ground." 125 S.C. at 418, 118 S.E. at 808. This logical connection as to
time and place served the legitimate purpose of identifying the defendant as the
perpetrator of the crime and refuting his alibi, without reliance on his propensity to
forge checks.

             C.     The "Logical Connection" Standard

For over eighty years after our decision in Lyle, this Court consistently adhered to
its narrow "acid test" of "logical relevancy" or "logical connection" for admissibility
of other crimes. See, e.g., State v. Fletcher, 379 S.C. 17, 23, 664 S.E.2d 480, 483
(2008) (citing Lyle for the proposition the other crimes "must logically relate to the
crime with which the defendant has been charged"); State v. King, 334 S.C. 504,
512, 514 S.E.2d 578, 582 (1999) ("The record must support a logical relevance
between the prior bad act and the crime for which the defendant is accused."); State
v. Parker, 315 S.C. 230, 234, 433 S.E.2d 831, 833 (1993) (finding no connection
between the other crime and the crime charged as required by Lyle, reasoning "the
present facts only support a general similarity, and thus are insufficient to support
the common scheme or plan exception"); State v. McClellan, 283 S.C. 389, 392, 323
S.E.2d 772, 774 (1984) ("It would be difficult to conceive of a common scheme or
plan more within the plain meaning of the exception than that presented by this
evidence."); State v. Stokes, 279 S.C. 191, 193, 304 S.E.2d 814, 815 (1983) ("The
'common scheme or plan' exception requires more than mere commission of two
similar crimes by the same person. There must be some connection between the
crimes."); 279 S.C. at 192-93, 304 S.E.2d at 814-15 (finding the trial judge erred in
admitting testimony from a witness who speculated the defendant intended to rape
her because there was no connection made between the other act and the act for
which the defendant was charged); State v. Rivers, 273 S.C. 75, 78, 254 S.E.2d 299,
300 (1979) ("Unable to clearly perceive the connection between the acts as required
by Lyle, . . . we conclude that the testimony [of the defendant's other acts of sexual
misconduct] should have been excluded."); State v. Whitener, 228 S.C. 244, 265, 89
S.E.2d 701, 711 (1955) (allowing testimony of an "unnatural" sexual act perpetrated
against the same victim some hours after the offense charged because the subsequent
sex act explained why a doctor did not find any sperm during his medical
examination).

             D.    State v. Wallace

In State v. Wallace, 384 S.C. 428, 683 S.E.2d 275 (2009), however, this Court
purported to abandon the well-settled "logical connection" standard for analyzing
Rule 404(b) objections. The defendant in Wallace was charged with CSC with a
minor in the second degree for sexually assaulting his stepdaughter. 384 S.C. at 431,
683 S.E.2d at 276. The trial court permitted the State to introduce the testimony of
the victim's sister that she also had been sexually assaulted by the defendant. 384
S.C. at 431-32, 683 S.E.2d at 277. The trial court admitted the testimony under the
common scheme or plan exception to Rule 404(b), 384 S.C. at 432, 683 S.E.2d at
277, and the jury convicted him, 384 S.C. at 431, 683 S.E.2d at 276.

The court of appeals reversed his conviction. State v. Wallace, 364 S.C. 130, 133,
611 S.E.2d 332, 333 (Ct. App. 2005), rev'd, 384 S.C. 428, 683 S.E.2d 275 (2009).
In an opinion written by then Chief Judge Hearn, the court of appeals "review[ed]
the underlying facts of Lyle in order to fully understand the common scheme or plan
exception." 364 S.C. at 136, 611 S.E.2d at 335. The court also reviewed the primary
cases we relied on in Lyle to formulate "[t]his notion of a connection." See 364 S.C.
130, 137-39, 611 S.E.2d 332, 336-37 (discussing People v. Molineux, 61 N.E. 286
(N.Y. 1901) and People v. Romano, 82 N.Y.S. 749 (N.Y. App. Div. 1903)). The
court of appeals found the sister's testimony should have been excluded because "the
trial court did not address any connection between the two crimes" and the evidence
"falls far short of the threshold for the admission of a prior crime under the common
scheme or plan exception." 364 S.C. at 141, 611 S.E.2d at 338. Relying on a
decision of this Court, the court of appeals concluded "the appellate courts of this
state have refused to recognize a specific exception to the inadmissibility of prior
bad act evidence in criminal sexual conduct cases." 364 S.C. at 139, 611 S.E.2d at
337 (citing State v. Nelson, 331 S.C. 1, 14 n.16, 501 S.E.2d 716, 723 n.16 (1998);
State v. Tutton, 354 S.C. 319, 328, 580 S.E.2d 186, 191 (Ct. App. 2003)). Based on
Nelson and Tutton, the court of appeals concluded—we now find correctly so—the
trial court erred in finding the evidence fit the common scheme or plan exception
simply "because of the close degree of similarity." 364 S.C. at 141, 611 S.E.2d at
338.
In a divided opinion, this Court reversed the court of appeals and reinstated the
conviction. 384 S.C. at 435, 683 S.E.2d at 279. For the first time in our
jurisprudence, contrary to over eighty years of interpretation of Rule 404(b) and its
pre-Rules predecessor Lyle, the Court stated, "A close degree of similarity
establishes the required connection between the two acts and no further 'connection'
must be shown for admissibility." 384 S.C. at 434, 683 S.E.2d at 278; see 384 S.C.
at 436, 683 S.E.2d at 279 (Pleicones, J., dissenting) ("We have repeatedly held in
non-sexual offense cases that, 'the mere presence of similarity only serves to enhance
the potential for prejudice,' yet under the majority's view, similarity is the touchstone
of admissibility in child sexual offense cases." (citations omitted)); State v. Perez,
423 S.C. 491, 502, 816 S.E.2d 550, 556 (2018) (Hearn, J., concurring) (calling the
majority opinion in Wallace "a marked departure from earlier case law requiring
some connection between crimes beyond mere similarity"). We find this statement
from—and the reasoning and holding in—our opinion in Wallace is based on a
misunderstanding of Rule 404(b) and our cases interpreting it, particularly the
"seminal" case Lyle.3 The decision in Wallace effectively created a new rule of
evidence,4 and rendered meaningless the restrictive application of the common

3
  In a footnote in Wallace we stated the court of appeals mis-read Lyle. 384 S.C. at
432 n.3, 683 S.E.2d at 277 n.3. The Lyle Court did note "the marked similarity in
technique of operation, etc.," between the other Aiken forgeries and the crime
charged was part of what satisfied the logical connection standard for the other Aiken
crimes. 125 S.C. at 418, 118 S.E. at 808. However, the Lyle Court also held the
same similarity between the Georgia forgeries and the crime charged was not a
sufficient connection. We held, "The mere fact that the Georgia crimes were similar
in nature and parallel as to methods and technique employed in their execution does
not serve to identify the defendant as the person who uttered the forged check in
Aiken as charged . . . ." 125 S.C. at 420, 118 S.E. at 808; see also 125 S.C. at 427,
118 S.E. at 811 (finding "no such connection was shown to exist between the
separate Georgia offenses and the Aiken crime" and thus evidence of the Georgia
crimes "was not admissible merely to show plan or system"). In Wallace, it was not
the court of appeals that misinterpreted Lyle. We did.
4
  See Wallace, 384 S.C. 428, 436, 683 S.E.2d 275, 279 (Pleicones, J., dissenting)
(criticizing the majority's interpretation of Rule 404(b), and stating "if we are to
permit the admission of propensity evidence in these types of cases, then we should
propose a new rule of evidence"). Federal Rules of Evidence 413 and 414 were
added by Congress in 1994, and expressly permit the admission of similar crimes in
scheme or plan exception that is so deeply embedded in our precedent. Concurring
in Perez, Justice Hearn challenged, "the Court should . . . overturn . . . State v.
Wallace . . . [because it] so expanded the admissibility of prior bad acts in sexual
offense cases that the exception has swallowed the rule." 423 S.C. at 501, 816 S.E.2d
at 556 (Hearn, J., concurring). We now overrule Wallace.5

             E.     Admissibility of the Stepdaughter's Testimony

The State did not offer any argument that the stepdaughter's testimony served a
legitimate purpose, or that a logical connection exists between Perry's abuse of his
stepdaughter and the current charges. The State simply relied on Wallace, and
argued what it called substantial similarities between the two crimes outweighed any
dissimilarities. Therefore, the State argued, the stepdaughter's testimony was
admissible. We disagree.


sexual assault and child molestation cases. See Fed. R. Evid. 413 and 414. However,
unlike other states that have adopted versions of Rules 413 and 414, we chose not to
adopt these rules with our Rules of Evidence in 1995.
5
  In its opinion in Wallace, the court of appeals noted "some of the appellate
decisions appear to focus exclusively on the alleged close similarity between the
other crime and the crime charged, while others look beyond mere close similarity
to consider the system or connection between the two," but stated "sorting out any
apparent inconsistencies in the appellate decisions of this state is not the province of
[the court of appeals]." 364 S.C. at 139 n.2, 611 S.E.2d at 337 n.2. While doing so
is the province of this Court, we do not see the necessity of doing so. Rather than
reconsidering the results of prior cases, our focus is on restoring the integrity of the
Rule 404(b) analysis that this Court changed in Wallace. We do, however, single
out one case: State v. Hallman, 298 S.C. 172, 379 S.E.2d 115 (1989). Hallman,
which has never been meaningfully discussed by this Court, does not say no logical
connection is required. In its limited analysis, however, Hallman offers no
explanation of what could have been a sufficient logical connection. Rather,
Hallman focuses only on similarity. 298 S.C. at 175, 379 S.E.2d at 117. Without
an explanation of any logical connection, it is not possible to determine whether
Hallman is distinguishable from Wallace, or from this case. Therefore, we overrule
Hallman.
First, Perry's sexual assault of his stepdaughter is not substantially similar to his
assault of his biological children; nor are the assaults of his children even
substantially similar to each other.6 Perry began sexually assaulting Daughter Two
at age five to seven, his stepdaughter at age nine, and Daughter Three at age ten or
eleven. He assaulted Daughter Two nearly every weekend for at least nine years
until she was sixteen, his stepdaughter periodically over four years until she was
thirteen, and Daughter Three five times within an approximate one-year period
ending before she turned twelve. He began sexually assaulting Daughter Two in his
own bedroom while she was watching television. He began sexually assaulting the
stepdaughter and Daughter Three in their bedrooms while they were sleeping. He
first assaulted his stepdaughter with digital penetration, committed oral sexual
assault on her once,7 and—according to the solicitor who tried the case—
"progress[ed] on into actual vaginal/penile penetration." However, there is no
evidence of penile penetration with his biological daughters. Perry did commit oral
sexual assault on Daughter Two, but not on Daughter Three. He generally used
physical restraint against Daughter Two, but did not use any physical force against
his stepdaughter or Daughter Three. Finally, he threatened his stepdaughter with




6
  The State made a strategic choice to try the crimes against Daughters Two and
Three together. This was permissible because the test for whether the State may do
this does not focus on similarity. See State v. Harris, 351 S.C. 643, 652, 572 S.E.2d
267, 272 (2002) (listing four considerations for a trial court in deciding whether to
try separate crimes in a joint trial). This choice created problems, however, for the
State's Rule 404(b) argument. The State's reliance only on similarity to support
admission of the stepdaughter's testimony under Rule 404(b) forces the State—and
this Court—to examine the lack of similarity between the charged crimes. If the
charged crimes are not substantially similar to each other, then Perry's crimes against
his stepdaughter can have a "close degree of similarity" to only one of them. Though
dissimilarities between charged crimes are not integral to the joinder analysis, the
State's choice to try them together made their dissimilarity directly related to the
Rule 404(b) analysis.
7
  Although not specifically discussed in her pre-trial testimony, the stepdaughter
testified during trial Perry committed oral sexual assault on her on one occasion.
violence against her family if she disclosed what he had done,8 but neither of his
biological daughters testified he threatened any violence.

The State argues the children's ages were similar because "all of the abuse began
when the victims were at a pre-pubescent age." This is a clever attempt to make
dissimilarities sound similar, but assaulting one child beginning at age five to seven
and another at age ten or eleven is not a similarity. Perry began assaulting the
stepdaughter at age nine, which is not similar to age five. Age nine may be similar
to ten, but in terms of the age at which a sexual predator begins sexually assaulting
a daughter, ages nine and seven hardly seem to show "a close degree of similarity."
The State also argues the location where the sexual assaults occurred is similar
because "the sexual abuse occurred within the home." We find this is too general to
be considered a meaningful similarity. The fact Perry began assaulting one child in
the father's bedroom and the other children in their own bedrooms is not a similarity.
Finally, Perry assaulted his stepdaughter while bathing her in the bathtub, but there
is no allegation he did that with his biological daughters.

Certainly, there are similarities. In addition to the general similarities discussed
above, the State emphasized the specific similarity that Perry was the only father
figure in the lives of each victim. There is nothing in this record, however, that
amounts to "a close degree of similarity," as Wallace purports to permit. Wallace,
384 S.C. at 434, 683 S.E.2d at 278.

We make one final point regarding similarity. Referring to a statement we made in
Lyle, the State argues "the defendant . . . had a monopoly on the methods and means
in committing sexual abuse against these children because he was the father figure
in the home." See Lyle, 125 S.C. at 420-21, 118 S.E. at 808 (stating, "There is
nothing to indicate that the defendant held any monopoly of the methods and means
used in passing the forged checks in Georgia, or that they were unique in the annals
of crime."). The statement from Lyle does not help the State. We made the statement
in a passage in which we explained that the required connection cannot be made
"from mere naked similarity of the crime." 125 S.C. at 421, 118 S.E. at 808. Our

8
  The stepdaughter testified at the pre-trial hearing, "I was told my mom would not
believe me and if I said anything he would make me out to be a liar and then he
would hurt my family." Threatening physical violence—as testified to by the
stepdaughter—is quite different from telling Daughters Two and Three they would
get in trouble and be taken away from their mother.
point was that if a defendant did hold a "monopoly" on the method used, or if the
"methods and means" were truly unique, then—in contrast to the Georgia crimes in
Lyle—a good argument could be made that the connection is sufficient. Like the
Georgia crimes in Lyle, however, Perry's "methods and means" are not unique.
Rather, in our significant collective experience dealing with crimes of this nature, a
very high percentage of sexual crimes against children are committed just like
Perry's alleged crimes: by father figures, in the home, in a bedroom, beginning in the
pre-pubescent years. The fact Perry's crimes fit this general pattern does not give
Perry a "monopoly" on his criminal method.

Second, the stepdaughter's testimony must serve some legitimate purpose beyond
propensity. At oral argument, the State correctly argued, "A piece of evidence can
appear to be propensity, but it can also have a proper purpose and be admissible."
In support, the State cited State v. Benton, 338 S.C. 151, 526 S.E.2d 228 (2000), in
which we addressed the admissibility of other burglary convictions to prove an
element of first degree burglary. 338 S.C. at 153-54, 526 S.E.2d at 229.
Recognizing the inherent tendency of evidence of other crimes to show propensity,
we stated, "Propensity evidence is admissible if offered for some purpose other than
to show the accused is a bad person or he acted in conformity with his prior
convictions." 338 S.C. at 156, 526 S.E.2d at 230. The legitimate purpose for which
the State offered the other burglary convictions in Benton was "to prove a statutory
element of the current first degree burglary charge." Id. We specifically noted the
State did not offer the convictions for the improper purpose—propensity. We stated
the State's purpose was "not to suggest appellant was a bad person or committed the
present burglary because he had committed prior burglaries." Id.

In this case, however, the State has never suggested there is any legitimate purpose
for the stepdaughter's testimony. At trial, the State did not identify any fact in the
crimes charged that was made more or less likely to be true by the testimony of the
stepdaughter. At oral argument, the Court pressed the State to explain how the
stepdaughter's testimony helped the jury to understand the current charges. The
State had no answer, instead contending only the crimes were similar under Wallace.

As we explained earlier, part of the task of this Court on appeal in this case is to
determine whether the stepdaughter's testimony has sufficient probative force for
serving a legitimate purpose. Under Rule 403, the danger of the evidence being used
only for the improper purpose of propensity must not substantially outweigh the
probative value of any legitimate use. With no fact in issue in the crimes charged
that is made more or less likely by the stepdaughter's testimony—other than "he did
it"—the probative force lies only in the use of the testimony to prove character, and
from that character to prove he acted in accordance. In other words, the
stepdaughter's testimony served only one purpose—propensity.

It is not enough to meet the "logical connection" standard for admission of other
crimes under the common scheme or plan exception to Rule 404(b) that the
defendant previously committed the same crime. "Repetition of the same act or same
crime does not equal a 'plan.'" Perez, 423 S.C. at 502, 816 S.E.2d at 556 (Hearn, J.,
concurring) (quoting Daggett v. State, 187 S.W.3d 444, 451 (Tex. Crim. App.
2005)). When evidence of other crimes is admitted based solely on the similarity of
a previous crime, the evidence serves only the purpose prohibited by Rule 404(b),
and allows the jury to convict the defendant on the improper inference of propensity
that because he did it before, he must have done it again. See United States v.
Krezdorn, 639 F.2d 1327, 1331 (5th Cir. 1981) (reversing the district court's
admission into evidence of similar forgery crimes because they "would, at best,
merely demonstrate the repetition of similar criminal acts, thus indicating [the
defendant]'s propensity to commit this crime. Evidence of other crimes is not
admissible for this purpose"). Quoting Justice Hearn one final time from her
concurrence in Perez, "the repeated commission of the same criminal offense [is]
offered obliquely to show bad character and conduct in conformity with that bad
character." 423 S.C. at 502, 816 S.E.2d at 556 (Hearn, J., concurring) (quoting
Daggett, 187 S.W.3d at 452).

The common scheme or plan exception demands more. There must be something in
the defendant's criminal process that logically connects the "other crimes" to the
crime charged. For example, in McClellan, we upheld the admission into evidence
of other crimes under the common scheme or plan exception because the State
proved the defendant used the same particularly unique method of committing two
uncharged crimes that he used to commit the charged crime. We explained,

             All three daughters testified concerning the pattern of this
             and prior attacks. According to them, these attacks
             commenced about their twelfth birthday, at which time
             Appellant began entering their bedroom late at night,
             waking them, and taking one of them to his bedroom.
             There he would explain the Biblical verse that children are
             to "Honor thy Father," and would also indicate he was
             teaching them how to be with their husbands. The method
             of attack was common to all three daughters.
283 S.C. at 391, 323 S.E.2d at 773. The defendant in McClellan developed a
particularized plan for sexually assaulting his children through which he invoked the
Bible, placed a duty on the children to "honor" him, and placed himself in the role
of "teaching" them to submit to sexual violence. The fact he carried out his plan in
its unique detail when assaulting all three children warranted the admission of the
uncharged crimes into evidence. The evidence had a logical connection to whether
a crime was committed and to who committed it. We emphasize today that
McClellan represents the proper application of Rule 404(b) and remains good law.

We provide two other examples of the proper use of the common scheme or plan
exception with our opinions today in State v. Durant, Op. No. 27964 (S.C. Sup. Ct.
filed May 6, 2020) (Shearouse Adv. Sh. No. 18 at 64), and State v. Cotton, Op. No.
27965 (S.C. Sup. Ct. filed May 6, 2020) (Shearouse Adv. Sh. No. 18 at 75).

In Durant, the defendant was charged with CSC in the second degree for sexually
assaulting a young girl at the church where the defendant served as pastor. The State
offered into evidence the testimony of three other girls the defendant sexually
assaulted as evidence of a common scheme or plan. We affirmed the trial court's
admission of the "other crimes" because the defendant used a "particularly unique
method of committing his attacks" and that method was "common to all the girls."
We noted there were differences between the crimes, but relying on our opinion in
this case, refused to engage in a "mathematical exercise where the number of
similarities and dissimilarities are counted." Rather, we relied on the fact "the
method of his attack was more than just similar," it was unique, and because of its
uniqueness "'reasonably tended to prove a material fact in issue.'" Durant,
(Shearouse Adv. Sh. No. 18 at 64, 68) (quoting Lyle, 125 S.C. at 417, 118 S.E. at
807). As to the particular facts supporting the use of the common scheme or plan
exception, we explained,

             Durant exercised his position of trust, authority, and
             spiritual leadership to hold private prayer meetings with
             teen girls who had grown up in his church. He told them
             he was praying for their health and good fortune, and
             represented that part of this process was touching them
             sexually and having intercourse. Durant then warned the
             girls of misfortune if they refused or told anyone.
             Moreover, he used scripture as a means of grooming the
             children into performing sex acts . . . . Indeed, the trial
             court noted it was one of the more compelling cases of
             common scheme or plan evidence it has ever seen.

Durant, (Shearouse Adv. Sh. No. 18 at 64, 69).

In Cotton, the defendant was charged with CSC in the first degree and kidnapping.
The State offered into evidence the testimony of another victim who testified the
defendant committed a remarkably similar sexual assault and kidnapping against her
seven months earlier. We affirmed the admission of the evidence under the common
scheme or plan exception. The similarities between the two incidents were
extensive. The trial court discussed these similarities at length in its pre-trial ruling.
But the "other crimes" evidence in Cotton had more than just similarity. As the State
argued in its brief in that case, "Even if the similarities alone are not sufficient for
admission of the testimony, the testimony clearly establishes a logical relevance to
the underlying crime." Brief for Resp't at 18, State v. Cotton, (Shearouse Adv. Sh.
No. 18 at 75). The State went on to explain its theory of a logical connection to a
specific, disputed fact.9 In addition, the trial court in Cotton conducted an extensive,
on-the-record analysis of the balance between the unfair prejudice that would result
from the evidence against the probative value in the logical connection. "Using the
new framework set forth in [this case], we [found] the admission of the second
victim's testimony satisfied the requirements of Rules 404(b) and 403, SCRE," and
we affirmed. Cotton, (Shearouse Adv. Sh. No. 18 at 75, 77).

      III.   Conclusion

As we said in Lyle, "Whether evidence of other . . . crimes properly falls within any
of the recognized exceptions . . . is often a difficult matter to determine." 125 S.C.
at 416-17, 118 S.E. at 807. Rule 404(b) of our Rules of Evidence provides,
"Evidence of other crimes, wrongs, or acts . . . may . . . be admissible to show . . .

9
  The defendant denied being with the victim on the day of the crime, and offered an
innocent explanation of how his DNA was found on the victim's clothing. The State
argued the "other crime" refuted his alibi because "the existence of the prior bad act
refuted Petitioner's contention regarding how his DNA appeared on the victim's
jeans." Brief for Resp't at 10, State v. Cotton, (Shearouse Adv. Sh. No. 18 at 75).
the existence of a common scheme or plan . . . ." The trial court's standard for
making this determination is the Lyle "logical connection" test. The State must
demonstrate to the trial court that there is in fact a scheme or plan common to both
crimes, and that evidence of the other crime serves some purpose other than using
the defendant's character to show his propensity to commit the crime charged.

Similarity can be important to meeting that burden, but as we held in Lyle and in all
our decisions for over eighty years afterward, there must be more. The State must
show a logical connection between the other crime and the crime charged such that
the evidence of other crimes "reasonably tends to prove a material fact in issue." 125
S.C. at 417, 118 S.E. at 807. The State must also convince the trial court that the
probative force of the evidence when used for this legitimate purpose is not
substantially outweighed by the danger of unfair prejudice from the inherent
tendency of the evidence to show the defendant's propensity to commit similar
crimes. Rule 403, SCRE. Whether the State has met its burden "should be subjected
by the courts to rigid scrutiny," considering the individual facts of and circumstances
of each case. 125 S.C. at 417, 118 S.E. at 807. In this case, the State did not meet
its burden.

We REVERSE Perry's convictions and REMAND for a new trial.

BEATTY, C.J., and HEARN, J., concur. KITTREDGE, J., dissenting in a
separate opinion in which JAMES, J., concurs.
JUSTICE KITTREDGE: Admissibility of Rule 404(b) prior bad acts
evidence10 often presents thorny and difficult issues on which reasonable
minds can differ. While I agree with the majority that a careful review of the
common scheme or plan exception to Rule 404(b) is warranted, I believe the
majority goes too far in overruling State v. Wallace11 and State v. Hallman.12
As described below, I believe this Court's historic approach to common
scheme or plan evidence requires a showing that the prior bad acts are
somehow connected to the charged crime. Importantly, similarities between
the prior bad acts and the charged crime may sometimes, but not always,
establish the requisite connection, in that the similarities standing alone may
establish the defendant has a common criminal system that he repeatedly
implements. See, e.g., State v. Bell, 302 S.C. 18, 28–29, 393 S.E.2d 364, 370
(1990) (determining the prior bad acts evidence "connected Bell to the
commission of the murder . . . by demonstrating the similarities between the
[other two] murders"); State v. Tutton, 354 S.C. 319, 328, 580 S.E.2d 186,
191 (Ct. App. 2003) ("Where there is a pattern of continuous misconduct, as
commonly found in sex crimes, that pattern supplies the necessary connection
to support the existence of a plan."); 2 John Henry Wigmore & Arthur Best,
Wigmore on Evidence § 304 (Chadbourn rev. 1983 & Supp. 2020-1)
(explaining admissibility is not conditioned on "merely a similarity in the
results, but [on] such a concurrence of common features that the various acts
are naturally to be explained as caused by a general plan of which they are
individual manifestations" (emphasis omitted)).
Regrettably, through the years and many appellate decisions, our courts have
employed the shorthand phrase of "similarities" to encompass the connection
test. See, e.g., State v. Cope, 405 S.C. 317, 337, 748 S.E.2d 194, 204 (2013).
In Wallace, the defendant specifically sought to ensure that the connection
test remained viable, pointing to Tutton to support his contention a

10
   See Rule 404(b), SCRE ("Evidence of other crimes, wrongs, or acts is not
admissible to prove the character of a person in order to show action in conformity
therewith. It may, however, be admissible to show motive, identity, the existence
of a common scheme or plan, the absence of mistake or accident, or intent.").
11
   384 S.C. 428, 683 S.E.2d 275 (2009).
12
   298 S.C. 172, 379 S.E.2d 115 (1989).
connection was required. Wallace, however, held that similarity alone was
sufficient for admission of the prior bad acts evidence, thus rejecting the
connection test. See Wallace, 384 S.C. at 434 n.5, 683 S.E.2d at 278 n.5. In
my judgment, Wallace wrongly rejected the connection test. I would modify
Wallace by restoring the connection test to the Rule 404(b) common scheme
or plan exception, but allow similarities between the prior bad acts and the
charged crime to show the connection. When Wallace is so modified, its
framework fits well with this Court's extensive common scheme or plan
jurisprudence, including Hallman and many other cases.
While I do not believe Wallace and Hallman should be overruled, there is
much in common with the analytical frameworks advanced by the majority
and my dissent. We part company on the proper result in this case. Because
it is my judgment the court of appeals properly affirmed the trial court's
exercise of evidentiary discretion in the admission of the stepdaughter's prior
bad acts testimony, under Wallace as I would modify that decision, I would
affirm the convictions of Petitioner Wallace Steve Perry. In addition, I am
concerned that the majority opinion can be read to rewrite Rule 404(b) to
require a unique scheme or plan rather than a common scheme or plan.
Today, the Court has filed two other opinions affirming convictions that
involved challenges to Rule 404(b) common scheme or plan evidence. See
State v. Durant, Op. No. 27964 (S.C. Sup. Ct. filed May 6, 2020) (Shearouse
Adv. Sh. No. 18 at 64); State v. Cotton, Op. No. 27965 (S.C. Sup. Ct. filed
May 6, 2020) (Shearouse Adv. Sh. No. 18 at 75).13 Perhaps in affirming the
admission of Rule 404(b) common scheme or plan evidence in Durant and
Cotton, today's decision overruling Wallace may not foreshadow a significant
change in the admission of Rule 404(b) evidence in our trial courts.
Nevertheless, today's decision not only claims to repudiate Wallace and
Hallman, it calls into question much of our jurisprudence in the 404(b) arena,



13
  In Durant and Cotton, we were asked to overrule Wallace; in this case, we were
not. Nevertheless, I do not criticize the majority for reexamining Wallace today,
for Wallace's "similarity only" framework is contrary to our jurisprudence.
including, among many other cases, State v. Whitener,14 State v. Cope,15 and
State v. Tutton.16 The overruling of State v. Hallman in particular appears
gratuitous and unnecessary, even if Wallace is to be cast aside.17 Perhaps the
decisions today in Durant and Cotton indicate my concern is unfounded.
Time will tell.
I have further decided to include my view of State v. Lyle.18 Lyle has been
frequently cited as a landmark case concerning common scheme or plan
evidence. However, I have long believed that Lyle is primarily an identity
case, with only a cursory reference to the common scheme or plan exception.
See Rule 404(b), SCRE (listing identity as another exception to the
prohibition on prior bad acts evidence). I regret the length of this opinion, for
I am aware of the burden on judges and, especially, practitioners to review
opinions as they strive to keep pace with appellate court decisions. Yet with
the majority's revision to our common scheme or plan evidence law and
reliance on Lyle, I feel obligated to correct the record, as I see it, as to Lyle's
proper place in our Rule 404(b) jurisprudence.
                                         I.
I begin with the charges against Petitioner. He was indicted on two counts of
criminal sexual conduct with a minor in the first degree and two counts of
criminal sexual conduct with a minor in the second degree. A jury convicted
Petitioner on all counts. The victims are Petitioner's daughters. The State
introduced evidence of Petitioner's sexual abuse of his stepdaughter
(Stepdaughter) years earlier. The experienced trial judge admitted this Rule
404(b) evidence under the common scheme or plan exception. In a well-

14
   228 S.C. 244, 89 S.E.2d 701 (1955).
15
405 S.C. at 317, 748 S.E.2d at 194.
16
354 S.C. at 319, 580 S.E.2d at 186.
17
   See, e.g., State v. Parker, 315 S.C. 230, 233, 433 S.E.2d 831, 832 (1993) ("The
analysis adopted in Hallman was a clarification of the McClellan [] test." (citing
State v. McClellan, 283 S.C. 389, 323 S.E.2d 772 (1984))). Despite the majority
overruling Hallman, the Court—as a whole—reaffirms the continued viability of
McClellan today in Perry, Durant, and Cotton.
18
   125 S.C. 406, 118 S.E. 803 (1923).
reasoned opinion, the court of appeals affirmed. State v. Perry, 420 S.C. 643,
803 S.E.2d 899 (Ct. App. 2017). I would affirm the court of appeals and
uphold Petitioner's convictions for sexually abusing his daughters.
                                      A.
At the time of the alleged abuse, Petitioner and the victims' mother had
separated, and the children visited Petitioner on weekends.
The victim referred to as Daughter Two was twenty years old at the time of
the trial. Daughter Two testified Petitioner began molesting her when she
was between five and seven years old. The first instance of abuse occurred
when Daughter Two was lying in bed watching television; Petitioner lay next
to her and digitally penetrated her vagina. Petitioner continued to molest
Daughter Two for many years, typically entering her bedroom around five or
six o'clock in the morning during the children's weekend visitations. The
abuse consisted of digital penetration for the most part, although Petitioner
performed oral sex on Daughter Two on two occasions. Petitioner sexually
molested Daughter Two until she was fifteen years old. Daughter Two did
not disclose the abuse because Petitioner threatened her, telling her that she
"would get in just as much trouble as he would" and would be taken away
from her mother.
The victim referred to as Daughter Three was eighteen years old at the time
of the trial. Daughter Three testified Petitioner began abusing her when she
was around ten or eleven years old. According to Daughter Three, on five
different occasions, Petitioner came into her bedroom around five or six
o'clock in the morning and abused her by digitally penetrating her vagina.
Similar to Daughter Two, Daughter Three did not disclose the abuse for
several years because Petitioner threatened her, telling her that she would get
"in trouble and [would] get taken away from [her] mom."
Ultimately, Daughter Three reported Petitioner's abuse, which emboldened
Daughter Two to come forward and report her own abuse.
                                        B.
Over Petitioner's objection, and following a proffer outside the presence of
the jury, the trial court admitted the testimony of Stepdaughter under the
common scheme or plan exception to Rule 404(b), SCRE, finding there was
clear and convincing evidence Petitioner had abused Stepdaughter.
Stepdaughter was thirty-six years old at Petitioner's trial. According to
Stepdaughter, when she was around nine years old, Petitioner began abusing
her. She testified that while she was between nine and thirteen or fourteen
years old, Petitioner came into her room multiple times and digitally
penetrated her vagina, and that on another occasion, he performed oral sex on
her.19 Stepdaughter explained the abuse occurred most often in her room,
although "one incident [occurred] in the bathtub." Stepdaughter testified she
did not report the abuse at the time it occurred because Petitioner threatened
her and she "was scared [her] family would be hurt." Nonetheless,
Stepdaughter reported Petitioner's abuse when she was fourteen years old.
No charges were filed against Petitioner in connection with the abuse of
Stepdaughter, in part because Stepdaughter was pregnant and, quite
understandably, in a fragile state. Instead, Petitioner was allowed to enter a
pretrial intervention program.
                                        II.
Petitioner argues on appeal there was not a close degree of similarity between
the allegations of his abuse of Stepdaughter and the allegations of his abuse
of Daughters Two and Three. More to the point, Petitioner contends there are
several dissimilarities between the charged crimes (involving Daughters Two
and Three) and the prior bad acts evidence (involving Stepdaughter). I

19
  Petitioner's abuse of Stepdaughter allegedly advanced to sexual intercourse, but
the trial court found this testimony was not allowed because its probative value
was substantially outweighed by the danger of unfair prejudice. See Rule 403,
SCRE; Wallace, 384 S.C. at 435, 683 S.E.2d at 278 (permitting the trial court to
"redact dissimilar particulars of sexual conduct to avoid unfair prejudice to the
defendant").
disagree the differences take Petitioner's actions against his three victims out
of the realm of a common scheme or plan to abuse his daughters.
The court of appeals thoroughly, and properly in my firm judgment, analyzed
Petitioner's challenge to the prior bad acts evidence. The abuse of
Stepdaughter and the abuse of Daughters Two and Three were not identical
in every respect, and the court of appeals so acknowledged. However, the
law does not require the prior bad acts evidence to be exactly the same as the
charged crime. The court of appeals examined the similarities in light of the
law concerning the common scheme or plan exception to Rule 404(b). The
court of appeals noted the "close degree of similarity" and observed: (1) the
child molestation occurred during the victims' preteen and early teenage
years; (2) a parent-child relationship existed between Petitioner and all of the
victims; (3) the victims were molested in Petitioner's residence; (4) the abuse
typically occurred in the victims' bedrooms; (5) Petitioner threatened all of
the victims in a similar fashion; and (6) the abuse primarily involved digital
penetration. Given how these close similarities between the abuse of the
daughters and Stepdaughter demonstrated a common system of abuse
repeatedly employed by Petitioner—thus connecting the prior bad acts to the
crimes charged—the court of appeals concluded the trial court did not abuse
its discretion in admitting the prior bad acts evidence from Stepdaughter. I
would affirm that judgment. Cf., e.g., Hallman, 298 S.C. at 175, 379 S.E.2d
at 117 (holding, in the defendant's trial for the sexual abuse of one foster
daughter, that testimony of three other foster daughters' sexual abuse at the
hands of the defendant was admissible as demonstrative of a common scheme
or plan due to the victims' similar relationship with the defendant, similar
ages, and similar stories regarding the commencement of abuse)); State v.
Rainey, 175 A.3d 1169, 1182–83 (R.I. 2018) (considering a list of factors
virtually identical to those enumerated in Wallace and concluding those
factors established a common scheme or plan to molest, "for all intents and
purposes, daughters in [the defendant's] life"); see also State v. Register, 698
S.E.2d 464, 466, 470–73 (N.C. Ct. App. 2010) (finding evidence of the
defendant's prior sexual abuse of children fourteen, twenty-one, and twenty-
seven years before his abuse of the child for whom he was currently on trial
was admissible as "a traditional example of a common plan" because the
"evidence tended to show that defendant had engaged in strikingly similar
conduct whenever he had access to young relatives of a wife," and the
significant gap in time between the victims' abuse "was the result of [the]
defendant's not having access to children related to his wife" who were also
within his preferred age range).
                                       III.
The majority portrays Wallace as an outlier, as if it stands alone as some
distant aberration in the wilderness of South Carolina law. I respectfully
disagree.
                                       A.
Wallace's focus on similarities has been a central feature of our approach to
Rule 404(b). When the focus on similarities is viewed as the courts' effort to
find a connection between the prior bad acts and the charged crime, I believe
the common scheme or plan exception framework is complete. See, e.g.,
Whitener, 228 S.C. at 265, 89 S.E.2d at 711 (stating evidence of other sex
crimes may be admissible to establish a common scheme or plan when they
"tend[] to show continued illicit intercourse between the same parties"); State
v. Rivers, 273 S.C. 75, 78–79, 254 S.E.2d 299, 301 (1979) (agreeing with the
defendant's argument that the prior bad acts testimony bore "insufficient
similarity to the acts allegedly performed on the prosecutrix"; "The only
common elements in these described activities appear to be sexual frustration
and violence. . . . [T]he dissimilarity which we have above found[] nullifies
the probative value of the testimony for [purposes of showing a common
scheme or plan]."); State v. Stokes, 279 S.C. 191, 192–93, 304 S.E.2d 814,
814–15 (1983) (concluding there was no connection between the defendant's
sexual assault of the prosecuting victim and the non-prosecuting victim, and
therefore finding the non-prosecuting witness's testimony inadmissible
because it did not demonstrate a common scheme or plan); McClellan, 283
S.C. at 392, 323 S.E.2d at 774 (holding evidence of prior bad acts were
admissible when "the close similarity of the charged offense and the previous
acts enhances the probative value of the evidence so as to overrule the
prejudicial effect" resulting from the possibility the jury will use the prior bad
acts as propensity evidence, and determining the facts alleged by the
prosecuting and non-prosecuting witnesses were so similar to one another
that "[i]t would be difficult to conceive of a common scheme or plan more
within the plain meaning of the exception than that presented by this
evidence" (internal alteration mark omitted) (quoting Rivers, 273 S.C. at 78,
254 S.E.2d at 300)); Hallman, 298 S.C. at 175, 379 S.E.2d at 117 (finding
admissible a pattern of abuse involving the defendant's sexual abuse of his
foster daughters, even though some of the daughters were abused to a greater
extent than others and they were all different ages, ranging from four to
thirteen); Bell, 302 S.C. at 28–29, 393 S.E.2d at 370 (determining the State
established the defendant's common plan to kidnap, rape, and murder "young,
blonde girls" because the evidence of his prior bad acts "connected Bell to the
commission of the murder . . . by demonstrating the similarities between the
[other two] murders"); Parker, 315 S.C. at 233–34, 433 S.E.2d at 832–33
(summarizing the evolution of the common scheme or plan exception in
South Carolina, and finding the prior bad acts evidence there exhibited only a
"general similarity" to the charged offense and was therefore improperly
admitted); State v. Jenkins, 322 S.C. 414, 416, 472 S.E.2d 251, 252 (1996)
("In the case of the common scheme or plan exception, there must be a close
degree of similarity or a connection between the other crimes/bad acts and
the crime charged which enhances the probative value of the evidence so as
to outweigh the prejudicial effect."; and explaining that "nothing was
introduced to show any similarity between these previous [crimes] and the
[crime] for which petitioner was on trial," so the testimony regarding the
prior bad acts was inadmissible (emphasis added) (citing, inter alia, Parker,
315 S.C. at 230, 433 S.E.2d at 831; Bell, 302 S.C. at 18, 393 S.E.2d at 364;
Hallman, 298 S.C. at 172, 379 S.E.2d at 115; McClellan, 283 S.C. at 389,
323 S.E.2d at 772)); State v. Wingo, 304 S.C. 173, 176, 403 S.E.2d 322, 324
(Ct. App. 1991) (holding admissible, as evidence of a common scheme or
plan, testimony the defendant had sexually abused the victim's sister in a
virtually identical manner to the victim); State v. Blanton, 316 S.C. 31, 33,
446 S.E.2d 438, 439 (Ct. App. 1994) (affirming the trial court's decision to
admit testimony of two witnesses who were sexually abused by the defendant
seven to eight years before the victim because each of the victims was about
the same age when the abuse occurred, each was subject to similar abuse,
each act took place in the defendant's house or vehicle, and in each instance,
the defendant took advantage of his relationship with the victim for his sexual
gratification), cert. denied, Mar. 9, 1995; State v. Adams, 332 S.C. 139, 143,
504 S.E.2d 124, 126 (Ct. App. 1998) (upholding the trial court's admission of
the defendant's stepdaughter's testimony of eight years of extensive,
uncharged sexual abuse in part because it mirrored the charged allegations
made by another stepdaughter); State v. Atieh, 397 S.C. 641, 648, 725 S.E.2d
730, 734 (Ct. App. 2012) (determining the trial court properly admitted
testimony that another victim was abused under a common scheme or plan, in
part because the "similarities of both women's testimonies far outweigh[ed]
the differences"), cert. denied, Aug. 21, 2014; State v. Beekman, 405 S.C.
225, 232, 746 S.E.2d 483, 487 (Ct. App. 2013) (concluding joinder of sexual
abuse charges related to the defendant's stepdaughter and stepson was
appropriate in part because "his sexual abuse of each of the stepchildren
would have been admissible in separate trials to show a common scheme or
plan," and the evidence tended to show the defendant had a common plan to
sexually abuse his prepubescent stepchildren while in their family home),
aff'd, 415 S.C. 632, 785 S.E.2d 202 (2018); State v. Scott, 405 S.C. 489, 501–
03, 748 S.E.2d 236, 243–44 (Ct. App. 2013) (affirming the trial court's
admission of testimony related to the defendant's prior uncharged sexual
abuse of two minors as indicative of a common scheme or plan due to
peculiar similarities between those allegations and the charged offense), cert.
dismissed as improvidently granted, 413 S.C. 24, 773 S.E.2d 912 (2015).20
As this extensive list of cases makes clear, Wallace is not the outlier
portrayed by the majority. Notably, the cases cited above both pre- and post-
date this Court's decision in Wallace, thus proving my point that Wallace was
not an aberration, save the rejection of the connection test. Nevertheless, as
the cases demonstrate, the phrase "similarities" became what I view as a
shorthand description to embrace the convergence of similarity and
connection. Wallace erred in expressly disavowing the connection test.


20
  Although the Bluebook ordinarily requires the listing of cases in reverse
chronological order, I have purposefully listed the cases above from oldest to
newest in an effort to demonstrate Wallace did not represent a sea change in our
case law, as the majority contends.
If the majority simply modified (or even overruled) Wallace and reinstated
the longstanding framework of a connection between the prior bad acts and
the charged crime, I would join the Court to that extent. Yet I am firmly
persuaded the Rule 404(b) evidence in Petitioner's case satisfies the
connection test.
                                      B.
It is also important to note that South Carolina's longstanding approach to
Rule 404(b) is in line with the law in other jurisdictions. Although my
research is not exhaustive, most jurisdictions allow prior bad acts evidence in
criminal sexual conduct cases. See generally, e.g., Elliott v. State, 600 P.2d
1044, 1047–48 (Wyo. 1979) ("Our analysis of cases from other jurisdictions
leads to the conclusion that in recent years a preponderance of the courts have
sustained the admissibility of the testimony of third persons as to prior or
subsequent similar crimes, wrongs or acts in cases involving sexual offenses.
Among the grounds relied upon for the admissibility of such evidence is that
it is admissible to show motive or to show plan, with various phrases being
used by the courts to describe those concepts. We note that in cases
involving sexual assaults, such as incest, and statutory rape with family
members as the victims, the courts in recent years have almost uniformly
admitted such testimony." (internal citations omitted) (collecting cases)); see
also Ex parte Register, 680 So. 2d 225, 227 (Ala. 1994); Derouen v. State,
994 So. 2d 748, 753 (Miss. 2008) (noting the "overwhelming weight of
authority is that in the unusual context of" child sex abuse cases, evidence of
similar sex crimes committed on non-prosecuting minors is admissible
(citation omitted) (collecting cases)); 1 Kenneth S. Broun et al., McCormick
on Evidence § 190 & nn. 66, 67, & 68 (Kenneth S. Broun & Robert P.
Mosteller, eds., 7th ed. 2013 & Supp. 2016) (collecting cases); 2 Wigmore on
Evidence §§ 304 & n.1, 357, 360, 398–402 ("[A] single previous act, even
upon another [victim], may, with other circumstances, give strong indication
of a design (not a disposition) to rape . . . . Courts have shown altogether too
much hesitation in receiving such evidence.[] Even when rigorously excluded
from any bearing it may have upon character, it may carry with it great
significance as to a specific design or plan of rape." (second emphasis added)
(footnote omitted)) (collecting cases).
                                      IV.
Even were I to agree with the majority that we should overrule Wallace and
return to the allegedly halcyon days where Lyle alone provided the
authoritative 404(b) analysis, the majority's own factual recitation and
analysis is incorrect.
                                       A.
Initially, the majority tells us Stepdaughter's testimony "was clearly relevant
[to the State's case only] because if [Petitioner] committed similar acts of
sexual abuse against a minor in the past, he was more likely to have done it
this time too." However, the majority attributes a position to the State it has
never taken, namely that the State offered the evidence to show Petitioner has
a propensity to sexually abuse minors. It is an unfair tactic to attribute a
strawman argument to the State and then righteously tear it down.
It appears the majority frames the issue falsely as a fitting segue to its
discussion of the evils of propensity evidence. Of course, if the State had
argued Stepdaughter's testimony were relevant and admissible because
Petitioner had a propensity to sexually abuse his children, I am confident the
experienced trial judge would have summarily disallowed the testimony.
Propensity evidence is forbidden, as the State is well aware. See Rule 404(b),
SCRE ("Evidence of other crimes, wrongs, or acts is not admissible to prove
the character of a person in order to show action in conformity therewith.").
In truth, despite the majority's incorrect portrayal of the State's position, the
State has at all times relied on the common scheme or plan exception to Rule
404(b) to support the admission of Stepdaughter's testimony. Importantly,
there is a rule of evidence that allows this kind of testimony, not "to prove the
character of a person in order to show action in conformity therewith," but to
show, for example, a common scheme or plan.
                                       B.
Following the false premise that the State wanted to admit Stepdaughter's
testimony on legally impermissible grounds, the majority opinion lectures on
the evils of propensity evidence. I agree with the majority that propensity
evidence is inappropriate for a number of reasons, and I am confident the
State readily agrees as well. As I wrote fifteen years ago,
      Perhaps no tenet of evidence law in the context of "prior bad
      acts" is more firmly established than the principle that propensity
      or character evidence is inadmissible to prove the specific crime
      charged. . . . This rule of evidence is universally recognized in
      American jurisprudence and is necessary to ensure that the
      presumption of innocence is not relegated to an empty phrase.
State v. Tuffour, 364 S.C. 497, 502, 613 S.E.2d 814, 817 (Ct. App. 2005),
vacated by settlement on other grounds, 371 S.C. 511, 641 S.E.2d 24 (2007)
(per curiam). While the majority's lecture on the evils of propensity evidence
may make good theater, it does little to answer the question of whether the
trial court abused its discretion in admitting Stepdaughter's testimony under
the common scheme or plan exception to Rule 404(b).
It is also important to remember the only Rule 404(b) evidence admitted and
challenged in this appeal was the testimony of Stepdaughter. The majority
relies heavily on its belief that there are differences in the facts of the sexual
abuse of Daughter Two and Daughter Three, which—even if true—is not
Rule 404(b) evidence. While I find significant similarities in the abuse of
Daughters Two and Three, the presence of any dissimilarities is wholly
unrelated to the Rule 404(b) analysis. Petitioner was charged with criminal
sexual conduct for his alleged sexual abuse of both Daughters Two and
Three. In finding the abuse of Daughters Two and Three was significantly
dissimilar, the majority is conflating joinder and Rule 404(b) prior bad acts
evidence, with no citation to authority from this jurisdiction or any other to
support its analysis.21 Any dissimilarity between the abuse of Daughters Two


21
  Petitioner's indictments for the alleged sexual abuse of Daughters Two and Three
were consolidated into a single trial. At no point has Petitioner ever contended the
joinder of those indictments was improper or that the trial court erred in failing to
sever the charges. Cf. Cope, 405 S.C. at 334–39, 340–41, 748 S.E.2d 203–05, 206
(analyzing separately, as alternative grounds for reversal, the defendant's
and Three is irrelevant to the Rule 404(b) discussion. The only relevant
comparison for Rule 404(b) purposes is the similarities or dissimilarities of
the sexual abuse of Stepdaughter compared to the sexual abuse of Daughters
Two and Three, as that would connect Petitioner's abuse of Stepdaughter with
his abuse of his two daughters.
                                         C.
I additionally take exception to the majority's attempt to create dissimilarities
where the similarities between the victims' abuse and the abuse of
Stepdaughter are obvious and striking. As noted above and accurately
presented by the court of appeals, all victims were of a similar age when the
abuse began and ended; a parent-child relationship existed between Petitioner
and all of the victims; the victims were molested in Petitioner's residence; the
abuse typically occurred in the victims' bedrooms; Petitioner threatened all of
the victims in a similar fashion; and the abuse primarily involved digital
vaginal penetration. This evidence established the connection historically
required in our Rule 404(b) jurisprudence.22


contentions that prior bad acts evidence was improperly omitted for purposes of
Rule 404(b) and as grounds to deny his motion to sever).
22
   Other state courts have found the concurrence of similar factors equally
compelling in holding testimony regarding a defendant's prior bad acts was
admissible pursuant to Rule 404(b). See, e.g., People v. Sabin, 614 N.W.2d 888,
901 & n.11 (Mich. 2000) ("The charged and uncharged acts contained common
features beyond mere commission of acts of sexual abuse. Defendant and the
alleged victims had a father-daughter relationship. The victims were of similar age
at the time of the abuse. Defendant allegedly played on his daughters' fear of
breaking up the family to silence them. One could infer from these common
features that defendant had a system that involved taking advantage of the parent-
child relationship, particularly his control over his daughters, to perpetrate/abuse.
That these facts also prove the elements of a[n uncharged] criminal offense is not
pertinent to our inquiry. The question is whether the circumstances surrounding
the charged and other acts support an inference of a common system[, and we find
they do]."); Register, 698 S.E.2d at 472–73 ("We hold that th[e challenged
testimony regarding the defendant's prior bad acts was admissible]. The
The majority finds these similarities—and the resultant connection—
meaningless.23 For example, we learn the fact that all of the abuse "occurred

challenged testimony showed a strikingly similar pattern of sexually abusive
behavior by defendant over a period of 31 years: (1) defendant was married to each
of the witnesses' mothers or aunt, (2) the sexual abuse occurred when the children
were prepubescent, (3) at the time of the abuse, defendant's wife was away at work
while he was home looking after the children, and (4) the abuse involved fondling,
fellatio, or cunnilingus, in most instances taking place in defendant's wife's bed.
This evidence presents a traditional example of a common plan. While there was a
significant gap of time between [some of the four victims' tales of] abuse, that gap
was the result of defendant's not having access to children related to his wife.");
Rainey, 175 A.3d at 1183–85 (finding, in the defendant's trial for the sexual abuse
of a minor, the defendant's daughter's testimony "fit[] comfortably within a Rule
404(b) exception to show [a] plan to abuse young girls of a similar age with whom
he had a similar relationship," and explaining: "To start, each of defendant's
indiscretions were directed against, for all intents and purposes, daughters in his
life: in Anna's case, the daughter of a girlfriend who called him 'Dad,' and in
Beth's case, his biological daughter. Each victim was around eight years old when
the abuse first occurred, and away from their mother's supervision. Although the
exact locations differed, the majority of the abuse occurred in what was at the time
defendant's residence, where he had direct access to the victims: in Anna's case,
the home he shared with her mother (with only two exceptions), and with Beth, an
apartment in which he lived alone. Moreover, the manner of abuse was similar
with each victim in that both cases involved penetration, successful or otherwise.");
see also Flanery v. State, 208 S.W.3d 187, 190 (Ark. 2005) ("Here, though the
specific acts complained of are not identical, the victim and the witness were
similar in age when the abuse happened. Further, both girls were living in the
home of the appellant and looked on him as a father figure at the time of the abuse.
In each case, the appellant attempted to rationalize his behavior in some way.
Moreover, both girls testified to inappropriate touching of the vaginal area. In light
of the similarities in age and presence of the victims in the same household, we
hold that the circuit court did not abuse its discretion in allowing [the witness's]
testimony.").
23
   In fact, the majority opines that "a very high percentage of sexual crimes against
children are committed just like [Petitioner's] alleged crimes: by father figures, in
the home, in a bedroom, beginning in the pre-pubescent years." However, in
listing what it views as these "general" factors, the majority omits one of the most
within [Petitioner's] home" means nothing, for it is "too general to be
considered a meaningful similarity." I disagree, and this Court's precedent
agrees with me. See, e.g., State v. Cutro, 365 S.C. 366, 376, 618 S.E.2d 890,
895 (2005) (finding three instances of Shaken Baby Syndrome occurring in
the defendant's home daycare were "similar in kind, place, and character" and
therefore "clearly fit within the Lyle categories for common scheme or plan"
(emphasis added)); Hallman, 298 S.C. at 175, 379 S.E.2d at 117 (holding the
defendant's sexual abuse of four unrelated foster daughters demonstrated a
common scheme or plan when the abuse of each girl occurred generally on
the defendant's property, despite the fact that some of the victims were only
abused indoors (in the bedroom and bathroom), while others were primarily
abused outside (in the barn, on the tractor, or while riding a pony)).24 Such a


significant distinguishing factors: the type of sex act inflicted on the child victim.
In many child sex abuse cases, the perpetrator commits the same, or highly similar,
sex acts on the victim(s), thus establishing he has a common system of abuse that
he repeatedly implements. Of the enumerable sex acts Petitioner could have
inflicted on his daughters, he primarily chose digital vaginal penetration. I find
this significant because it demonstrates the connection between the allegations of
abuse. Petitioner did not rape the girls, nor did he generally choose to perform oral
sex on them, nor did he abuse them in a manner requiring their active participation
(such as forcing them to touch him in some manner); rather, he ordinarily
committed the exact same sex act in the same manner in the same location while
the girls were around the same age, threatening them similarly in order to ensure
their silence. The majority overlooks the nearly-exclusive type of abuse inflicted
on the girls.
24
   Additionally, in its rush to point out every possible dissimilarity between the
victims' versions of events, the majority falsely claims Petitioner threatened
Stepdaughter but not Daughters Two and Three. A review of the record proves
this is incorrect, as Petitioner threatened all three victims. In a similar vein, the
majority finds dissimilarities in the facts that the defendant abused (1) Daughter
Two for the first time in front of the television, but Daughter Three and
Stepdaughter for the first time in their bedrooms; and (2) Stepdaughter in the
bathtub one time, whereas Daughters Two and Three were never abused in the
bathroom. The majority is determined to try to split hairs in making such a fine
distinction, as the television and bathtub abuse sites were, by all accounts, singular
finding amounts to the majority making its own findings of fact and ignoring
our settled approach to reviewing these types of trial court determinations
under an abuse of discretion standard.
Likewise, in its pursuit to show dissimilarities, the majority implies there was a
large gap in the age of onset of abuse among the children. When the age ranges
(regarding onset of abuse) of Daughters Two and Three are properly stated, it is
easy to understand why the trial court found a sufficient age-similarity between the
two daughters and Stepdaughter. The record shows Daughter Two was between
the ages five and seven when Petitioner began sexually abusing her. Similarly, the
record reflects Daughter Three's age at the onset of abuse was about ten or eleven
years old. Stepdaughter was nine years old when Petitioner began abusing her.25

Notably, the most dissimilar ages of the three victims were between Daughters
Two and Three (five to seven vs. ten or eleven years old), not Daughter Two and
Stepdaughter (five to seven vs. nine years old) or Daughter Three and
Stepdaughter (ten or eleven vs. nine years old). Thus, the majority's statement
reflects a mischaracterization of the evidence and a misunderstanding of the issue
on appeal by analyzing what it believes are dissimilarities involving the crimes
against Daughters Two and Three, for which Petitioner was on trial. However,
again, Petitioner never challenged being jointly tried for the alleged sexual abuse
of Daughters Two and Three, and, therefore, any dissimilarity in ages between
Daughters Two and Three is not properly before this Court. Rather, the only Rule
404(b) evidence was the testimony of Stepdaughter. Viewed properly,
Stepdaughter's abuse onset at age nine may be characterized as similar to ages
"five to seven" (Daughter Two) and "about ten or eleven years of age" (Daughter
Three).

I understand why the majority is bent on calling similarities dissimilarities,
but it is troubling that the majority contends that the ages of onset of abuse
for the three victims were grossly dissimilar. Plainly stated, the three victims
testified the abuse could have started as close together as ages seven, nine,

occurrences given that all three victims were almost exclusively abused in their
bedrooms.
25
   Moreover, the victims' ages when the abuse ended were similar: fifteen years
old for Daughter Two, eleven years old for Daughter Three, and fourteen years old
for Stepdaughter.
and ten. I cannot fathom how the majority has found the ages of the victims
are so divergent as to remove them from a common scheme or plan to abuse
young girls. While the majority acknowledges the obvious—that age nine is
similar to age ten—it then concludes that ages nine and seven are not similar.
I could not more strongly disagree, particularly when it appears the Court has
chosen to establish this fact as a matter of law and not based on the
characteristics of the children in this particular case. Regardless, even if I
were to accept the majority's effort to peg the age of onset for Daughters Two
and Three as far away as possible from Stepdaughter (at five, nine, and
eleven years old), I would nevertheless find there is sufficient similarity in
the ages of the victims such that this Court cannot properly find an abuse of
discretion in the decision of the trial court, as the standard of review requires.
See Hallman, 298 S.C. at 174–75, 379 S.E.2d at 117 (finding victims aged
four to seven when the abuse began—and four to thirteen when the abuse
ended—were similar enough in age to admit prior bad acts testimony).26


26
   I have cited to Hallman extensively throughout my dissent because it predates
Wallace and yet relies on a somewhat similar analysis to reach the same result. I
find it telling the majority has not cited to or made any attempt to distinguish
Hallman. In my opinion, Hallman is perhaps the most factually similar case to the
present as it also involves victims of differing ages who occupied a similar
relationship to the defendant and were abused in somewhat similar (but not
identical) manners and in somewhat similar (but not identical) locations. I believe
Hallman provides valuable insight into the Wallace factors, and specifically how
those factors are guideposts for courts to analyze whether the similarities between
the charged crime and any prior bad acts establish the requisite connection so as to
show the defendant's common criminal system. See Bell, 302 S.C. at 28–29, 393
S.E.2d at 370; Tutton, 354 S.C. at 328, 580 S.E.2d 191; 2 Wigmore on Evidence §
304. Unable to distinguish Hallman, the majority's only recourse is to overrule it.
Yet the majority insists that Wallace is some rogue, isolated decision in our Rule
404(b) jurisprudence. The majority cannot have it both ways. Hallman is perhaps
the clearest demonstration in South Carolina's case law that Wallace did not create
a new rule of evidence but, rather, is in line with this Court's longstanding
interpretation of Rule 404(b) and Lyle in the specific context of sexual assault
cases. Cf. Parker, 315 S.C. at 233, 433 S.E.2d at 832 ("The analysis adopted in
Hallman was a clarification of the McClellan [] test."). The court of appeals'
                                       D.
There are evidentiary challenges peculiar to criminal sexual conduct cases
that have been recognized by our legislature and the Rules of Evidence.
Specifically, our legislature has recognized the difficulty of prosecuting
sexual assault cases, providing as a matter of substantive law that the
testimony of a criminal sexual conduct victim need not be corroborated. See
S.C. Code Ann. § 16-3-657 (2015). This same targeted treatment of criminal
sexual conduct cases is found in the Rules of Evidence, specifically Rule
801(d)(1)(D), which characterizes as nonhearsay (and, thus, admissible) a
statement "consistent with the declarant's testimony in a criminal sexual
conduct case or attempted criminal sexual conduct case where the declarant is
the alleged victim and the statement is limited to the time and place of the
incident."27 There are no other crimes where the legislature has similarly
spoken by providing such specific rules, substantive and procedural. I
believe the reason is obvious—criminal sexual conduct crimes are typically
done under the cover of darkness with no witnesses present other than the
alleged perpetrator and alleged victim, often causing the case to devolve into
a "he said/she said" battle of credibility. Significantly, these criminal sexual
conduct considerations apply while holding the State to its burden of proof, in


decisions in Wingo, Blanton, and Adams—all of which predate Wallace—are much
in the same vein.
27
  Similarly, Rule 412, SCRE, limits the admissibility of evidence related to
the victim's sexual conduct with persons other than the defendant. See also
S.C. Code Ann. § 16-3-659.1 (2015) (providing, inter alia, "Evidence of
specific instances of the victim's sexual conduct, opinion evidence of the
victim's sexual conduct, and reputation evidence of the victim's sexual
conduct is not admissible in prosecutions" for criminal sexual conduct or
spousal sexual battery, but if a defendant seeks to introduce the evidence for
one of the few, specifically-listed purposes other than tarnishing the victim's
reputation, "the defendant, prior to presenting his defense[,] shall file a
written motion and offer of proof," and the court must conduct an in camera
hearing to determine if the evidence satisfies one of the limited exceptions).
that they apply while maintaining the presumption of innocence and the
panoply of rights to ensure a fair trial to an accused.
A number of our cases illustrate that the challenges inherent in sexual assault
cases become heightened when the alleged victim is a child. For example,
child sexual abuse cases commonly involve grooming, secrecy, delayed
disclosure, and threats of reprisal.28 A child witness is unlike an adult
witness even under ordinary circumstances. However, this distinction is
particularly evident in a sexual abuse situation. In child molestation cases, it
is not reasonable to call an alleged child sexual abuse victim a "witness" in
the ordinary sense, for a child victim of tender years often fails or—at best—
struggles to comprehend the criminality of the abuse. As a result, children

28
   See, e.g., Colo. Rev. Stat. § 16-10-301(1) (2019) ("[Sex] offenses often are not
reported or are reported long after the offense for many reasons, including: The
frequency with which the victims are vulnerable, such as young children who may
be related to the perpetrator; the personal indignity, humiliation, and
embarrassment involved in the offenses themselves; and the fear of further
personal indignity, humiliation, and embarrassment in connection with
investigation and prosecution. These offenses usually occur under circumstances
in which there are no witnesses except for the accused and the victim, and, because
of this and the frequent delays in reporting, there is often no evidence except for
the conflicting testimony. Moreover, there is frequently a reluctance on the part of
others to believe that the offenses occurred because of the inequality between the
victim and the perpetrator, such as between the child victim and the adult accused,
or because of the deviant and distasteful nature of the charges."); People v.
Watkins, 818 N.W.2d 296, 310 (Mich. 2012) ("Evidence of guilt in child
molestation cases is typically hard to come by because in most cases the only
witness is the victim, whose testimony may not be available, helpful, or deemed
credible because of his or her age. It may also be difficult for a jury to believe that
a defendant is capable of engaging in such egregious behavior with a child.");
Derouen, 994 So. 2d at 754–55 ("Sex crimes against children are furtive, secret
events usually lacking evidence other than the conflicting testimony of the
defendant and the victim. The only viable proof of motive, intent, plan,
knowledge, identity or absence of mistake or accident may be the pattern of abuse
suffered by others at the hands of the defendant. The need for this type of evidence
has influenced the law in several states." (internal quotation marks omitted)).
who have been sexually abused often are unable to pinpoint the exact date, or
even year, of their abuse. The lack of precision in setting the exact date when
the child sexual abuse began is understandable, given the fragility and tender
years of such victims. As occurred in this case, the inability to determine
with certainty the precise age of onset of abuse for a child victim is merely
another illustration of the evidentiary challenges child sexual abuse cases
present. Nonetheless, in its rush to overrule Wallace, the majority ignores the
deferential abuse of discretion standard of review, giving no quarter to the
three victims, nitpicking any perceived dissimilarities in their testimony, and
creating distinctions in their stories of abuse when, in fact, there are very few.
                                       V.
The majority relies on Lyle to support its rewriting of the common scheme or
plan exception to Rule 404(b). I have long thought that Lyle has been
wrongly cited as the gold standard for common scheme or plan evidence. I
have decided this case is the proper occasion to set forth my view of Lyle's
appropriate place in Rule 404(b) common scheme or plan jurisprudence.
                                       A.
In Lyle, the defendant was charged with a forgery committed in Aiken in
which he allegedly entered a bank, presented and cashed a forged check
under a pseudonym, and disappeared before the forgery could be discovered.
125 S.C. at 412–13, 118 S.E. at 805–06. With the trial court's permission, the
State introduced evidence of five other forgeries conducted in similar
manners, two of which were committed in Aiken the morning of the charged
offense, and three of which were committed in Georgia in the weeks leading
up to the charged offense. Id. at 413–14, 118 S.E. at 806. The defendant
claimed he had an alibi. Id. at 411, 118 S.E. at 805. Nonetheless, the jury
convicted the defendant of the charged forgery, and the defendant appealed.
In addressing the five uncharged forgeries, the Court cautioned against the
use of propensity evidence, explaining it "predispose[d] the mind of the juror
to believe the prisoner guilty, and thus effectually [] strip[ped] him of the
presumption of innocence." Id. at 416, 118 at 807. Nonetheless, the Court
recognized there were five well-established exceptions to the general ban on
such evidence, including motive, intent, "a common scheme or plan
embracing the commission of two or more crimes so related to each other that
proof of one tends to establish the others," and identity. Id. (quoting People
v. Molineux, 61 N.E. 286, 294 (N.Y. 1901)). The Court continued:
      Whether evidence of other distinct crimes properly falls within
      any of the recognized exceptions noted is often a difficult matter
      to determine. The acid test is its logical relevancy to the
      particular excepted purpose or purposes for which it is sought to
      be introduced. If it is logically pertinent in that it reasonably
      tends to prove a material fact in issue, it is not to be rejected
      merely because it incidentally proves the defendant guilty of
      another crime. . . . [I]f the court does not clearly perceive the
      connection between the extraneous criminal transaction and the
      crime charged, that is, its logical relevancy, the accused should
      be given the benefit of the doubt, and the evidence should be
      rejected.
Id. at 416–17, 118 S.E. at 807. The Court then proceeded to address the three
exceptions the State contended rendered all five forgeries admissible:
identity, intent, and common scheme or plan. Id. at 417, 118 S.E. at 807.
Looking first at identity, the Court engaged in a lengthy discussion of how
the two Aiken forgeries were more probative of identity than the three
Georgia forgeries. In particular, the Court held the forgeries that occurred in
Aiken were properly admissible because the evidence "tend[ed] to locate the
accused in the immediate vicinity of the crime at the time of its commission,
to refute the defense of alibi, and thus to identify defendant as the perpetrator
of the crime." Id. at 417–18, 118 S.E. at 807 (describing those forgeries as
"similar transaction[s]," and determining the State had established the identity
exception for the uncharged Aiken forgeries because (1) the eyewitnesses
from all three Aiken banks identified the defendant as the perpetrator; (2) the
defendant used the same R.F.D. address for two of the three forged checks;
and (3) there was a "marked similarity in technique of operation"). The Court
found the testimony regarding the three Aiken forgeries essentially
established the res gestae of the charged crime, in that it inferred "the two
extraneous crimes were committed within a few town blocks as to distance,
and within a few minutes, as to time, of the crime charged, . . . each a part of
one general scheme of a single expedition." Id. at 418, 118 S.E. at 808.
Accordingly, the Court concluded, "The connection for the purpose of
establishing the identity of the accused under the issue raised as to the alibi
we think is clear." Id.
In contrast, the Court found the Georgia forgeries committed in the weeks
before the charged crime, although being similar transactions, were
inadmissible because "[t]here [wa]s no connection of time and place" and
therefore "d[id] not serve to identify the defendant as the person who uttered
the forged check in [the charged offense], unless his guilt of the latter crime
may be inferred from its similarity to the former." Id. at 420, 118 S.E. at 808.
As to the Georgia forgeries, the Court explained:
      To warrant such inference [regarding the perpetrator's identity,]
      the similarity must have established such a connection between
      the crimes as would logically exclude or tend to exclude the
      possibility that the [charged] Aiken crime could have been
      committed by another person. There is nothing to indicate that
      the defendant held any monopoly on the methods and means used
      in passing the forged checks in Georgia, or that they were unique
      in the annals of crime. That the [charged] Aiken crime could
      have been committed by one of innumerable other persons using
      like means and methods is obvious.
Id. at 420–21, 118 S.E. at 808 (internal citation omitted). Thus, the Court
found, "That there was no [] obvious connection between the Georgia crimes
and the offense charged in this case we think is clear." Id. at 422, 118 S.E. at
809.
Moving on to the State's third proposed ground for admissibility—a common
scheme or plan to execute all five forgeries—the Court's discussion became
cursory, at best, discussing the entire topic in a single, short paragraph.29 Id.
at 427, 118 S.E. at 811. The Court explained a common scheme or plan was
immaterial to the case except as it related to identity or intent. Id. Because
the Court found the Georgia forgeries were not part of the res gestae of the
charged crime and did not establish identity (or intent), the Court concluded
they were inadmissible to show a common scheme or plan as well. Id.
                                         B.
Lyle observed that "the relevancy of the testimony [of the uncharged Aiken
forgeries] to the vital issue made [wa]s . . . obvious": the Aiken forgeries
disproved the defendant's alibi defense and corroborated other witnesses'
testimony identifying him as the perpetrator. Id. at 418, 118 S.E. at 807.
Thus, Lyle is primarily an identity case, not a common scheme or plan case.30
Nevertheless, to the extent Lyle is the leading authoritative precedent in our
state as to the common scheme or plan exception, Lyle specifically
recognizes that the methods involved in the unindicted forgeries were not
"unique in the annals of crime," and could have been executed by any number
of people. Id. at 420–21, 118 S.E. at 808. Even the other Aiken forgeries,
which were properly admitted, were not unique.
One can conclude the methodology used in Lyle was not particularly
distinctive, given that the same crimes were repeated in Georgia and South
Carolina. Instead, in the context of the defendant's alibi defense, it was the
convergence of similar methodology combined with closeness of time and
place that rendered the Aiken forgeries admissible under the identity
exception. The lack of closeness of time and place rendered the Georgia
forgeries inadmissible under the identity exception because, as explained by

29
   In contrast to the cursory discussion of the common scheme or plan exception,
the Court's discussion of identity covered eight pages, and the Court's discussion of
intent covered four pages.
30
   Of course, here, we have the exact opposite factual scenario as Lyle, where the
identity of the alleged perpetrator is known, and the question is whether he actually
committed the offenses of which he has been accused. As I will discuss later, this
factual scenario does not invoke the identity exception, as Lyle did, but instead the
common scheme or plan exception.
the Court, it "doubtless could have been shown[] that many similar crimes
had been committed by others in practically the same manner and by the
same methods." Id. at 421, 118 S.E. at 808.
I fail to see how the majority's apparent reliance on uniqueness, rather than a
high degree of similarity, remedies its criticism of common scheme or plan
evidence. The majority is missing an inferential step—one that is satisfied
through either a repeated pattern of highly similar or unique criminal
activity—that being "where there is a pattern of continuous conduct shown,
that pattern clearly supports the inference of the existence of a common
scheme or plan, thus bolstering the probability that the charged act occurred
in a similar fashion." Tutton, 354 S.C. at 328, 580 S.E.2d at 191. To the
extent the majority opinion may be construed to require some uniqueness in
the defendant's criminal process that connects the prior bad acts to the crime
charged, I respectfully disagree.31
Rather, as I will discuss further, the convergence of a large number of
similarities between crimes can also properly establish a common scheme or
plan, just as occurred in Wallace, Hallman, and many other cases.
                                        C.
As noted, Lyle is an identity case with only a passing reference to the
common scheme or plan exception, given its cursory treatment of the topic.

31
  Cf. Shapiro v. State, 696 So. 2d 1321, 1324 (Fla. Dist. Ct. App. 1997) ("Similar
fact evidence of collateral crimes may be admitted as relevant even if it is not
uniquely similar."); Sabin, 614 N.W.2d at 900 ("[T]he necessary degree of
similarity [to establish a common scheme or plan under Rule 404(b)] is greater
than that needed to prove intent, but less than that needed to prove identity. To
establish the existence of a common design or plan, the common features must
indicate the existence of a plan rather than a series of spontaneous acts, but the
plan thus revealed need not be distinctive or unusual." (emphasis added) (citation
omitted) (internal quotation marks omitted)); State v. Gresham, 269 P.3d 207, 214
(Wash. 2012) (en banc) ("[T]he relevant commonality [to establish a common
scheme or plan] need not be a unique method of committing the crime." (internal
quotation marks omitted) (citation omitted)).
As a result, I turn to other jurisdictions for a meaningful understanding and a
fuller discussion of the common scheme or plan exception.32
It is widely agreed that
      To bring a case within this exception to the general rule which
      excludes proof of extraneous crimes, there must be evidence of
      [a] system between the offense on trial and the one sought to be
      introduced. They must be connected as parts of a general and
      composite plan or scheme, or they must be so related to each
      other as to show a common motive or intent running through
      both.
Molineux, 61 N.E. at 299 (emphasis added) (quoting multiple sources as
standing for the proposition that "a connection between the[ charged and
uncharged crimes] must have existed in the mind of the actor, linking them
together for some purpose he intended to accomplish" (citations omitted));
Bracey v. United States, 142 F.2d 85, 88 (D.C. Cir. 1944) (describing the
common scheme or plan exception, in part, as allowing evidence of prior
crimes when the charged and uncharged crimes "are connected with a single
purpose and in pursuance of a single object"). Generally, common scheme or
plan cases take one of three forms, only one of which applies in the case
before us. I will briefly mention the other types of cases for context.
In the first type of case—perhaps the easiest to determine and distinguish—
the charged and uncharged crimes need not be similar at all, but instead are
connected because they form the res gestae of the charged crime. See, e.g.,
Gresham, 269 P.3d at 214 (describing the res gestae exception as when
"several crimes constitute constituent parts of a plan in which each crime is
but a piece of the larger plan" (citation omitted)); see also State v. Curry, 330
N.E.2d 720, 725 (Ohio 1975) (explaining the res gestae exception is
necessary because "it would be virtually impossible to prove that the accused
committed the crime charged without also introducing evidence of the other

32
  There is no suggestion by the majority that the subsequent discussion
synthesizing law from other jurisdictions is somehow contrary to South Carolina
law.
acts"); State v. McIntyre, 861 A.2d 767, 769–70 (N.H. 2004) (stating that in
the case of the res gestae exception, the charged and uncharged acts are
mutually dependent on one another; however, a calculated progression of
sexual abuse, such as grooming, can also satisfy the res gestae exception).
This exception clearly is not applicable here because Petitioner's abuse of
Daughters Two and Three did not hinge on his successful abuse of
Stepdaughter.
The second and third types of cases have overlapping features but remain
distinct. See People v. Ewoldt, 867 P.2d 757, 764 n.2 (Cal. 1994) (in bank)
(describing the distinction as "subtle but significant"), superseded by statute
on other grounds by Cal. Evid. Code § 1108 (West 2019) (adopting a rule
similar to that found in Rules 413 and 414 of the Federal Rules of Evidence).
In the second type of case, the common scheme or plan exception is entwined
with the identity exception: the logical connection between the charged and
uncharged crimes stems from a sufficient degree of similarity between the
crimes to support an inference that they are manifestations of a common
scheme or plan such that "he who committed the one must have done the
other." See Lyle, 125 S.C. at 420–22, 118 S.E. at 808–09 (citation omitted);
Molineux, 61 N.E. at 300 (citation omitted). Some courts refer to this as the
modus operandi exception because the acts tend to be either distinctive (i.e.,
exhibit a high degree of similarity) or closely connected in time or place,
either of which render it highly improbable they would have been committed
by another. See, e.g., Lyle, 125 S.C. at 420–21, 118 S.E. at 808; Montgomery
v. Commonwealth, 320 S.W.3d 28, 34 (Ky. 2010); 2 Wigmore on Evidence
§§ 304 & n.1, 306 & n.2, 416 & n.1. Notably, this exception is only available
when identity is an issue in the case. Lannan v. State, 600 N.E.2d 1334, 1340
(Ind. 1992); see also Ewoldt, 867 P.2d at 764 n.2 (explaining identity is in
issue when "it is conceded or assumed that the charged offense was
committed by someone" but the perpetrator is unknown and the accused
denies he committed the crime). Where, as here, the question is whether the
sexual abuse occurred at all, and not who the perpetrator was, the identity
exception does not apply.33
The third type of case is the one the majority arguably diminishes, yet it is
just as well-established as the first two types of cases. See, e.g., Tutton, 354
S.C. at 325–31, 580 S.E.2d at 189–93 (explaining the third exception in great
detail (citing, inter alia, Sabin, 614 N.W.2d at 900 & n.10;34 2 Wigmore on
Evidence § 304)). In the third type of case, "an individual devises a plan and
uses it repeatedly to perpetrate separate but very similar crimes." Gresham,
269 P.3d at 214 (citation omitted); see also Sabin, 614 N.W.2d at 899. As
the Supreme Court of Washington explained:
      Evidence of this [] type of common scheme or plan is admissible
      because it is not an effort to prove the character of the defendant.
      Instead, it is offered to show that the defendant has developed a
      plan and has again put that particular plan into action. In order to
      introduce evidence of th[is] type of common scheme or plan, the
      prior misconduct and the charged crime must demonstrate such
      occurrence of common features that the various acts are naturally
      to be explained as caused by a general plan of which the two are
      simply individual manifestations.




33
   Because identity is not at issue here, I would find Lyle inapplicable as well,
despite the majority's dogged reliance on its analysis.
34
   I agree with Tutton's reliance on the Supreme Court of Michigan's decision in
Sabin. Among other reasons I find Sabin persuasive authority, Michigan—like
South Carolina, and unlike several other states—has never adopted a "lustful
disposition"/"depraved sexual instinct" exception to Rule 404(b). Compare State
v. Nelson, 331 S.C. 1, 14 n.16, 501 S.E.2d 716, 723 n.16 (1998) ("South Carolina
has not recognized [a "lustful disposition"] exception, nor are we inclined to do
so."), with Sabin, 614 N.W.2d at 898 & n.7 (making a similar observation about
the state of Michigan law).
Gresham, 269 P.3d at 214 (internal citation omitted) (internal quotation
marks omitted);35 accord Tutton, 354 S.C. at 325–31, 580 S.E.2d at 189–93.
As explained by Professor Wigmore, and quoted with approval by the court
of appeals in Tutton,
      [T]he effort is to establish a definite prior design or system which
      included the doing of the act charged as part of its consummation.
      . . . [T]he result is to show (by probability) a precedent design
      which in its turn is to evidence (by probability) the doing of the
      act designed.
      The added element, then, must be[] not merely a similarity in the
      results, but such a concurrence of common features that the
      various acts are naturally to be explained as caused by a general
      plan of which they are the individual manifestations.
2 Wigmore on Evidence § 304. Moreover, and contrary to the majority,
      [E]vidence of similar misconduct is logically relevant [not to
      show propensity, but] to show that the charged act occurred [at
      all] where the uncharged misconduct and the charged offense are
      sufficiently similar to support an inference that they are
      manifestations of a common plan, scheme, or system.
      . . . The jury is not required to draw an inference regarding the
      defendant's character. Rather, the jury is asked to infer the
      existence of a common system and consider evidence that the
      defendant used that system in committing the charged act as
      proof that the charged act occurred. The logical relevance of the
      evidence is based on the system, as shown through the
      similarities between the charged and uncharged acts, rather than
      on [the] defendant's character, as shown by the uncharged act.

35
   The state of Washington's version of Rule 404(b)—much like South Carolina's—
is a rule of exclusion, not inclusion. See Gresham, 269 P.3d at 213–14 (stating
evidence of prior bad acts is "presumptively inadmissible").
Sabin, 614 N.W.2d at 899 & n.10 (emphasis added); accord Tutton, 354 S.C.
at 331, 580 S.E.2d at 192 (citing this portion of Sabin with approval after
making a similar observation).
This third type of common scheme or plan is, in my view, what is represented
in the case before us. I see the convergence of similarities as objective
indicia of the concurrence of common features that would demonstrate a
logical connection—a common system—between the charged and uncharged
acts. See Bell, 302 S.C. at 28–29, 393 S.E.2d at 370; Tutton, 354 S.C. at 328,
580 S.E.2d 191; 2 Wigmore on Evidence § 304.
                                      D.
As discussed previously, the hallmark of the common scheme or plan
exception is that the charged and uncharged crimes are connected in the mind
of the actor by some common purpose or motive. See, e.g., Molineux, 61
N.E. at 299. Thus, as with the modus operandi exception where identity is
interwoven with common scheme or plan, motive can also be inextricably
intertwined with a common scheme or plan. See Cutro, 365 S.C. at 375, 618
S.E.2d at 895 (finding the evidence established both motive and a common
scheme or plan); Bell, 302 S.C. at 29–30, 393 S.E.2d at 370 (same); Rule
404(b), SCRE (listing motive as another of the exceptions to the prohibition
on propensity evidence); cf. Molineux, 61 N.E. at 301 (declining to find the
common scheme or plan exception applied because, although the two victims
were killed in similar fashions, the motive behind each murder was entirely
distinct: one murder was in retaliation for the victim's "interfere[nce] in the
defendant's love affair," whereas the other murder occurred after the victim
"had incurred the hatred of the defendant as the result of quarrels between
them over [athletic] club matters"; and concluding if the same person had
committed both murders, "he was employing similar means [i.e., poisoning
the victims] for different ends or for some common purpose not disclosed by
this record. The methods referred to are as identical as any two shootings,
stabbings or assaults, but no more so." (emphasis added)).
In South Carolina, "evidence of motive is admissible as relevant and need not
be necessary to the State's case." State v. Cheeseboro, 346 S.C. 526, 547,
552 S.E.2d 300, 311 (2001) (citing Bell, 302 S.C. at 29, 393 S.E.2d at 370);
Bell, 302 S.C. at 29–30, 393 S.E.2d at 370 (declining to find error in a death
penalty case in which evidence was admitted tending to show a possible
sexual motive underlying the kidnapping and murder of the victim, despite
the fact that the defendant's motive was already inferable from the manner in
which he dressed the victim postmortem); cf. State v. Braxton, 343 S.C. 629,
636, 541 S.E.2d 833, 836–37 (2001) (explaining in homicide cases that
evidence of previous quarrels and ill feelings or hostile acts between the
parties is admissible to show that animus probable existed between the parties
at the time of the homicide).
Here, I would find Stepdaughter's testimony admissible to demonstrate both
Petitioner's motive and his common system of sexually abusing the daughters
in his home. His alleged abuse of Stepdaughter and Daughters Two and
Three are so "related to each other as to show a common motive or intent
running through both." See Molineux, 61 N.E. at 299. Petitioner's actions
clearly fall within the third type of common scheme or plan case, in which an
"individual devises a plan and uses it repeatedly to perpetrate separate but
very similar crimes." Gresham, 269 P.3d at 214 (citation omitted). Despite
the majority's assertions to the contrary, the State did not offer Stepdaughter's
testimony to show Petitioner's propensity to sexually molest his daughters;
rather, the State offered this evidence to "show that [Petitioner] ha[d]
developed a plan and ha[d] again put that particular plan into action." Id.
(internal quotation marks omitted); accord Tutton, 354 S.C. at 325–31, 580
S.E.2d at 189–93; 2 Wigmore on Evidence § 304 ("[T]he effort is to establish
a definite prior design or system which included the doing of the act charged
as part of its consummation. . . . [T]he result is to show (by probability) a
precedent design which in its turn is to evidence (by probability) the doing of
the act designed." (emphasis added)). The majority focuses on Wallace and
its touting of the need for similarity only between the charged and uncharged
acts. Yet the concurrence of common features between Petitioner's abuse of
Stepdaughter and Daughters Two and Three—detailed by the court of
appeals, as well as above—not only is what makes Stepdaughter's testimony
relevant by showing the events were connected, it helps corroborate the
State's theory that "the charged act[s] occurred" at all. Sabin, 614 N.W.2d at
899 & n.10 ("The jury is not required to draw an inference regarding the
defendant's character. Rather, the jury is asked to infer the existence of a
common system and consider evidence that the defendant used that system in
committing the charged act as proof that the charged act occurred."); accord
Rainey, 175 A.3d at 1188; Gresham, 269 P.3d at 215. Likewise, I find
Petitioner's threats to all three victims particularly important to tying together
the evidence into a common scheme or plan. See Tutton, 354 S.C. 333 n.6,
580 S.E.2d at 194 n.6 (opining that, had the defendant been related to the
victims and played on their fears of breaking up the family in order to silence
them, it made a "far more compelling" case for finding a common scheme or
plan (citing Sabin, 614 N.W.2d at 901)).
                                       VI.
As a final note, the South Carolina Commission on Indigent Defense recently
acknowledged in its brief to this Court in Cotton, "Prior bad act testimony is
needed in child sexual abuse cases because children often have difficulties in
communicating such information. This fact is also significant because most
of these cases involve child molesters whose behavior is often repetitive and
thus lends itself to easily establishing a pattern." (Emphasis added.) The
court of appeals made a similar observation in Tutton, stating:
      [C]ommon scheme or plan evidence in criminal sexual conduct
      cases will be admitted on a generalized basis only where there is
      a pattern of continuous illicit conduct. Sex crimes may be unique
      in this respect because they commonly involve the same victims
      engaged in repeated incidents occurring under very similar
      circumstances. The reason for the general admissibility of such
      evidence under these circumstances is self[-]evident—where
      there is a pattern of continuous conduct shown, that pattern
      clearly supports the inference of the existence of a common
      scheme or plan, thus bolstering the probability that the charged
      act occurred in a similar fashion.
      . . . Where there is a pattern of continuous misconduct, as
      commonly found in sex crimes, that pattern supplies the
      necessary connection to support the existence of a plan.
      Presumably, this is so because the same evidence that establishes
      the continuous nature of the assaults will generally suffice to
      prove the existence of the common scheme or plan as well.
354 S.C. at 328, 580 S.E.2d at 191.
While of course evidence of general pedophilic tendencies, in and of itself,
would not be admissible to show a common scheme or plan,36 when that
evidence demonstrates some sort of "logical connection" between the
victims—whether due to their relationship with one another or the defendant,
or via the concurrence of similar features of their allegations of abuse, or
(particularly) both—I believe the admissibility threshold for such evidence
has been met to show a common system. This is not to say the bar for
admissibility is set lower for cases involving pedophilia; rather, exactly as the
Commission on Indigent Defense has phrased it, child molesters' behavior is
often repetitive and lends itself to establishing a pattern.37

36
   See, e.g., Nelson, 331 S.C. at 6–7, 501 S.E.2d at 719 (holding inadmissible
evidence the defendant possessed stuffed animals, children's television shows, and
pictures of children unrelated to the victim because the only possible relevance to
those items—unconnected as they were to the victim—was to "reflect[] on an
aspect of Petitioner's character, i.e. that he is a pedophile").
37
   This is perhaps best reflected by the fact that there are very few crimes that have
a separate, designated mental health disorder classification pursuant to the
Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).
Nonetheless, certain sex crimes, such as criminal sexual conduct with a minor (via
pedophilia), have made the short list of those crimes singled out for a specific
diagnosis in the psychiatric community. Cf. S.C. Code Ann. § 44-48-30(1) (2018)
(defining a sexually violent predator as a person who "has been convicted of a
sexually violent offense; and [] suffers from a mental abnormality or personality
disorder that makes the person likely to engage in acts of sexual violence if not
confined in a secure facility for long-term control, care, and treatment"); Bowden v.
State, 538 So. 2d at 1226, 1240 (Ala. 1988) (Maddox, J., concurring in part and
dissenting in part) ("All indications are that persons who engage in sexual
misconduct, especially child abuse, have an abnormality that motivates them to
commit these acts; therefore, proof of other sexual crimes would tend to show this
motivation.").
Nonetheless, it bears emphasis that finding a common scheme or plan exists
is not dispositive on the question of admissibility. Rule 403 is an
independent hurdle the evidence must overcome to be found properly
admissible. Regardless of the logical relevance of the evidence, Rule 403
prohibits the admission of evidence when its probative value is substantially
outweighed by the danger of unfair prejudice. Too often, trial courts conflate
Rule 404(b) and Rule 403, without making a focused and meaningful
evaluation of the potential danger of unfair prejudice. A Rule 403 analysis is
an independent step in making the ultimate admissibility determination.
Where a trial court determines that proffered evidence satisfies a Rule 404(b)
exception, the decision on admissibility cannot be made until a Rule 403
balancing is conducted. Trial courts (and appellate courts) must be vigilant
not to treat Rule 403 in a cursory manner. The importance of the trial courts'
gatekeeping role under Rule 403 cannot be overstated, especially where Rule
404(b) evidence is sought to be introduced.
                                        VII.
Because I would affirm Petitioner's convictions and sentences,38 I respectfully
dissent.
JAMES, J., concurs.




38
  I would dismiss the balance of Petitioner's certiorari petition as improvidently
granted.